Case 3:20-mj- A ae MAG Document 1 Filed OT 3/20 Page 1 of 79

a

‘A091 (Rev, 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT SUSAN Y. SOONG

Bivcitis CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
Northern District of California

 

 

 

United States of America )
Vv. ) MAG
Case No.
MOHAMMED COLIN NURU and )
NICK JAMES BOVIS 3 20 70028
)
a : )
Defendant(s)
CRIMINAL COMPLAINT
|, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 22, 2018 in the counties of San Francisco & San Mateo jn the
___Northern District of California _ , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 1343, 1346 Honest Services Wire Fraud

Honest Services Wire Fraud

This criminal complaint is based on these facts:

Please see the attached affidavit of FBI Special Agent James A Folger.

ff Continued on the attached sheet.

Ban.» 6. Fe pe

ALE Ce Complainan¥’s signature
AppRONEhastEnEOED 5 James A. Folger, Special Agent, FBI
AUSA Scott diner cE ee gent,

Printed name and title

 

Sworn to before me and signed in my presence.

Judge's signature

 

City and state: San Francisco, CA Hon. Sallie Kim, U.S. Magistrate Judge

 

Printed name and title

[/- 4
Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 2 of 79
FN le,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

 

 

UNITED STATES OF AMERICA, ) AFFIDAVIT OF FBI SPECIAL AGENT JAMES A.
) FOLGER IN SUPPORT OF CRIMINAL
Plaintiff, COMPLAINT
Vv. )
| GSBER'SEAD
MOHAMMED COLIN NURU and )
NICK JAMES BOVIS )
)
Defendants. )
)
)
AFFIDAVIT

FLED Ee

 
eo FF HN DH NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 3 of 79
~~ -~

TABLE OF CONTENTS
I. INTRODUCTION AND AGENT QUALIFICATIONS |... ccccsccsssssccessescerscssesesseeesesnseneseees
Il. COUNT 1: HONEST SERVICES WIRE FRAUD / AIDING & ABETTING..............:ccee
DI. FACTS ESTABLISHING PROBABLE CAUSE ......cccsscessssssssessscsecsenssssessessessessensesseeneeess
A. Summary of the Airport Scheme «00.0.0... ccccessseeeeeeeeressesneesessesesscerssessneeseeseeseesnsenees
B. Summary of Additional Evidence of Corrupt Intent and Modus Operandi................
1. Multimillion-Dollar Mixed-Use Development Scheme .................:cecsceseesees
2. Transbay Transit Center SCheme6..............c:ccssssscsssssssessesecssseeeesseessessecsesesseeees
3. Bathroom Trailer Scheme and Homeless Container Shelter Scheme.............
4, Vacation Home Scheme... ccccssssesesesecseseesseseceesssseeteseeensateeesseeenecceeneees
C. Details of Airport Scheme and Additional Evidence of Corrupt Intent.........00.0.00.
1. San Francisco Airport Scheme.............c:csscssssssesssseecessesessesseecessscectestersestenens
(i) SFO Contracting Process ....... ci sesscseseeseeeseecsessseaseeens
(ii) | BOVIS Prepares Another Bid With CHS-87857
and CHS-87856 For a Restaurant at SFO... eae
(a) The January 24, 2018 Meetings at SFO and
Broadway Grilli... cessccessensceeeessetseseeseeneesesseaees
(b) BOVIS Arranges for BOVIS, NURU,
AIRPORT COMMISSIONER 1, CHS-87856
and CHS-87857 to Meet. ..... ee eceeecsseeeseeeeeeeseeseessenes
(c) The March 19, 2018 Meeting at the Broadway
Grill With BOVIS, CHS-87857, CHS-87856,
UCE-7982, and NURU. ......ccccsssesccssetessssesseeneenesseeeens
(d) | NURU Tells BOVIS to Provide a $5,000 Bribe
for AIRPORT COMMISSIONER 1 ..........::sccseceeeeees
(e) BOVIS, NURU, and INDIVIDUAL 1 Meet at
the Broadway Grillo... ceesessceeseecseseseeseseeeneeeeners
(f) BOVIS Arranges a Meeting with AIRPORT
COMMISSIONER 1 ...0......cccccsesessseseeceesceeeeneeeeeneeseeaees
(g) | The April 4 Meeting at the Broadway Grill
Involving BOVIS, UCE-7982, CHS-87856,
CHS-87857, NURU, and AIRPORT
COMMISSIONER 1..........:cscssecesseceeseseesseesereceesenesses
(h) BOVIS Meets with UCE-7982 on April 5, 2018........
AFFIDAVIT i

FILED Cg

eeseese 15

veseeee 18

sessees 26
esses 32

 
Co Oo NSN DH AH FSF WY NH

RB KR BP FP KN BHD RQ RD RQ wm mmm mm mmm eet
ao NN DN UH FF WY NY KK DOD Oo Hw HN DH UH Ff WD NYO S| OS

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 4 of 79

wn an

Gili) BOVIS Distances Himself From UCE-7982 ............:00008 42

(iv) | Renewed Contact: NURU Meets with the
Confidential Sources in his Office ...........cccccsseseseesesseees 47
2. Multimillion-Dollar Mixed-Use Development Scheme ................:cscesessesesseeeseeees 50
3. Transbay Transit Center...........ccccccccsssscssssescesseccesseessseseseestecessesssensensenesseeeassesseecaese 56
4. Bathroom Trailer Scheme and Homeless Container Shelter Scheme.................... 60
5. Vacation Home Scheme... cescsssescetsssessenscessscsessesnccsseseessesrsaeeseeeessssesesaeeneenes 70
TV. . CONCLUSION 1... eee cece ceescesesescssseesssccncsseseeeseneesesesesseesensnseseseaassessenenseassseeseesesseaeeeeseseseseeaees 75
V. REQUEST FOR SEALING ju... ce sssstssscessssscessssesssescsessuscsssonsssensesssnesssessessenesssseessssesersnseeeees 75

AFFIDAVIT ii

FILED

 
aD

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 5 of 79
aan. FN

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, James A. Folger, Special Agent with the Federal Bureau of Investigation, being duly sworn,
hereby depose and state the following:

I. INTRODUCTION AND AGENT QUALIFICATIONS

1. I submit this affidavit in support of a criminal complaint against Mohammed Colin
NURU and Nick James BOVIS. As set forth below, there is probable cause to believe NURU and
BOVIS committed honest services wire fraud in violation of Title 18, United States Code, Sections 1343
and 1346, by participating in a scheme to bribe a San Francisco Airport Commissioner (AIRPORT
COMMISSIONER 1) to vote to select a restaurant affiliated with BOVIS for an airport lease, and to
have the same airport commissioner persuade two other commissioners, whom BOVIS said vote in a
block with AIRPORT COMMISSIONER 1, to vote for it as well. Additionally, the intent of NURU and
BOVIS is informed by several other ongoing schemes to deprive citizens of honest services by the two
targets.

2. [ama Special Agent of the FBI and have been so employed since entering the FBI
Academy in August 2012. Iam sworn and empowered to investigate criminal activity involving
violations of federal law. I am currently assigned to FBI’s San Francisco Division Public Corruption
Squad, which investigates abuse of public office in violation of criminal law, which includes fraud,
bribery, extortion, conflicts of interest, and embezzlement. My investigative experience includes, but is
not limited to: conducting wire communication interceptions; interviewing subjects, targets and
witnesses; executing search and arrest warrants; handling and supervising confidential human sources;
conducting surveillance; and analyzing phone records and financial records. Additionally, I received
Juris doctor and Master of Business Administration degrees from the University of San Francisco in
2012.

3. During my employment with the FBI, I have received formal classroom and field training
at the FBI Academy in Quantico, Virginia and graduated from the New Agent Training Program. My
training and experience includes, but is not limited to, public corruption, fraud against the government,
drug trafficking, gangs, organized crime, and RICO investigations. I have also received additional
formal and on-the-job training from the FBI, as well as from the United States Attorney’s Office and

AFFIDAVIT |
FILED

 
 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 6 of 79
lie, coal

other federal agents who have done extensive work in the areas of financial crimes and public
corruption. I have participated in several investigations involving public corruption, bribery, and fraud,
and I have been the lead agent on several of those cases. I have worked on multiple wiretaps while
investigating public corruption and gangs. I have received formal training in wiretaps at the FBI
academy in Quantico, Virginia as well as on the job training while working on wiretaps in active
investigations. I have also received training on phone records and cell tower analysis from members of
the Cellular Analysis Survey Team (CAST) and have used this knowledge in numerous investigations.

4, To successfully conduct these investigations, I have utilized a variety of investigative
techniques and resources including, but not limited to, physical and electronic surveillance, witness
interviews, various types of infiltration to include confidential human sources, and cooperating sources.
I have utilized pen register and trap and trace devices, mail covers, pole cameras, stationary video
recording vehicles, undercover operations, and audio and audio/video recording devices.

5, I make this Affidavit based upon personal knowledge derived from my participation in

this investigation and upon information I believe to be reliable from the following sources, among

others:

a. my experience investigating honest services wire fraud and other illegal activity
relating to public corruption;

b. oral and written reports about this investigation that I have received from
members of the FBI:

c. physical surveillance conducted by the FBI, the results of which have been
reported to me either directly or indirectly:

d. information obtained from undercover agents;

e. recorded conversations; and

f. confidential human sources.

6. Because this affidavit is being submitted for the purpose of establishing probable cause in

support of the requested Complaint, it does not set forth each and every fact that I, or others, have
learned during the course of the investigation. Rather, I have set forth only those facts that | believe are
necessary to establish probable cause and to provide the Court with an overview of the facts that

AFFIDAVIT 2
FILED

 
Li
12
13
14
15
16
17
18
19
20
2]

bo
bo

i)
to

25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 7 of 79
a, .

establish BOVIS’ and NURU’s pattern of corrupt conduct and intent to defraud. Unless otherwise
indicated, where actions, conversations, and statements of others are described below, they are related in
substance and in part. In addition, unless otherwise noted, wherever in this Affidavit I assert that a
statement was made, the information was provided by another FBI agent, law enforcement officer,
recording, or witness who may have had either direct or hearsay knowledge of that statement and to
whom I or others have spoken, or whose reports I have reviewed.

7. The conversations I summarize below were largely derived from various meetings and
intercepted communications. Collectively, these meetings, calls, and communications were documented
in FBI reports and summaries. These reports and summaries describe recorded conversations involving
subjects of the investigation, during which the subjects at times use code words and/or cryptic language
to disguise conversations about their criminal schemes and related activities. The reports are
summarized based on agents’ interpretations of the conversations. Some of these reports and summaries
contain interpretations of coded words, cryptic language, and vague identifiers. It may be that
subsequent review of the recorded conversations and verbatim transcripts may show changes from the
summaries initially prepared. Quotations from the recordings are based on informal transcriptions of
portions of certain key recordings, which may not be exactly the same as formal transcriptions that are
later prepared.

I. COUNT 1: HONEST SERVICES WIRE FRAUD / AIDING & ABETTING (18 U.S.C. §§

1343, 1346, 2)

8. Beginning in or about January 2018, and continuing through on or about April 4, 2018, in
the Northern District of California and elsewhere, the defendants NURU and BOVIS, aided and abetted
by each other, knowingly and with the intent to defraud, participated in, devised, and intended to devise
a scheme and artifice to defraud the public of its right to the honest services of public officials through
bribery and kickbacks in breach of the officials’ fiduciary duty, by means of materially false and
fraudulent pretenses, representations, and promises, and by means of omission and concealment of
material facts. On or about March 22, 2018, in the Northern District of California and elsewhere, for the
purpose of executing the aforementioned scheme and artifice to defraud and attempting to do so, the
defendants did knowingly transmit and cause to be transmitted in interstate and foreign commerce, by

AFFIDAVIT. 3
FILED

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 8 of 79

means of a wire communication, certain writings, signs, signals, pictures, and sounds, specifically, a
telephone conversation that was transmitted in interstate commerce between a confidential source and
BOVIS, in violation of Title 18, United States Code, Sections 1343 and 1346.
2 Title 18, United States Code, Sections 1343 and 1346, prohibit honest services wire
fraud. The elements of the offense are as follows:
a. The defendant knowingly devised or participated in a scheme to defraud the public of its
right to the honest services of a public official through bribery or kickbacks in breach of
the official’s fiduciary duty;

b. The defendant did so knowingly and with an intent to defraud, that is, the intent to
deceive or cheat the public of honest services;

c. The scheme or artifice to defraud involved a deception, misrepresentation, false
statement, false pretense, or concealment that was material; and

d. The defendant used, or caused to be used, an interstate or foreign wire communication to
carry out or attempt to carry out an essential part of the scheme.

10. Title 18, United States Code, Section 2, provides that “[w]hoever commits an offense
against the United States or aids, abets, counsels, commands, induces or procures its commission, is
punishable as a principal.”

11. | Honest services wire fraud does not require the bribe or kickback be completed, or that
official action was actually taken, because the criminal act is the creation of a “scheme” to defraud. See
Pasquantino v. United States, 544 U.S. 349, 371 (2005) (“the wire fraud statute punishes the scheme,
not its success”) (citations, quotations omitted); Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
F.2d 1393, 1400 (9th Cir. 1986) (for mail and wire fraud, it is not necessary to show that the scheme was
successful or that the intended victim suffered a loss or that the defendants secured a gain); see also
United States v. Kimbrew, 944 F.3d 810, 815 (9th Cir. 2019) (liability for bribery of a public official, in
violation of 18 U.S.C. § 201(b)(2)(A), “does not depend on an outcome; the offense is complete at the
moment of agreement, and that agreement need not even be accompanied by the bribe recipient’s
genuine intentions to follow through.”). In addition, “anyone who knowingly and intentionally
participates in the execution of [a] fraudulent scheme comes within the prohibition of the mail and wire
fraud statutes regardless of whether the defendant devised the scheme.” United States v. Holden, 908

F.3d 395, 400 (9th Cir. 2018) (citation omitted), cert. denied, 139 S. Ct. 1645, 203 L. Ed. 2d 918 (2019).

AFFIDAVE 4
FILE

 
o CO NN DO UH FF WY NY

Nm NPN NO BR KN NO RD RD RQ OO oe mt eet
ao SN DBD OH FSF WY NY FKF§ DT CO HH ND DH OW F&F WY HB S&S

 

 

Case 3:20-mj-70028-MAG Document 1 Filed ol/deie0 Page 9 of 79
-

I. FACTS ESTABLISHING PROBABLE CAUSE

A. Summary of the Airport Scheme

12. Mohammed NURU is the Director of Public Works (DPW) for the City and County of
San Francisco, and Chair of the Transbay Joint Powers Authority Board. Based on publicly available
data, the total DPW budget exceeded $500 million in both fiscal years 2018 and 2019.' As Director,
NURU has great influence over contracts and construction projects granted by DPW. The investigation
to date has revealed NURU also uses his position as the director of DPW to attempt to influence other
city agencies and officials. Agents have intercepted multiple communications relating to what appear to
be a number of gifts and benefits given to NURU in exchange for his influence as Director of DPW,
including receiving cost-free or subsidized accommodations and travel to South America and China, and
receiving packages of unspecified goods from various individuals engaged in business with DPW. I
believe this evidence shows that NURU has leveraged his position to assist individuals who may benefit
him financially, including individuals who provide him with free meals, gifts, and travel, and in return
ask NURU to use his official position and influence to assist them with DPW approvals, contracts,
and/or other City business

13. As described below, there is probable cause to believe NURU, along with San Francisco
restauranteur Nick BOVIS, participated in a scheme to win a bid for a restaurant lease at San Francisco
International Airport (SFO) by bribing and/or paying a kickback to a public official, namely a member
of the San Francisco Airport Commission.

14. The San Francisco Airport Commission is a public agency consisting of members
appointed by the Mayor of San Francisco. Among other duties, the Airport Commission is in charge of
contracting with restaurants and other businesses to lease space in the airport. By law, the process is
required to be a competitive bidding process, in which the highest or best responsible bidder is awarded
the contract. S.F. Admin. Code for the Airport Commission, § 2A.1 73.

15. I believe the facts described below show a scheme by BOVIS and NURU to provide a

 

' See https://data.sfgov.org/City-Management-and-Ethics/Budget/xdgd-c79v. In FY 2018, the
DPW budget totaled approximately $536 million. This was an increase of over $100 million from FY
2017, when the budget totaled approximately $422 million. In FY 2019 the total budget for DPW was
approximately $525 million.

AFFIDAVIT 5
FILED:

 
 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 10 of 79
a, ln,

bribe to AIRPORT COMMISSIONER 1. The purpose of the scheme was to have NURU persuade
AIRPORT COMMISSIONER 1, who is one of the five members of the Airport Commission and whom
NURU helped obtain a position on the Commission, to vote to select a restaurant affiliated with BOVIS
for an airport lease, and to have AIRPORT COMMISSIONER 1 persuade two other commissioners,
whom BOVIS said vote in a block with AIRPORT COMMISSIONER 1, to vote for it as well. As
BOVIS explained to a confidential source during a recorded call, in order to win the bid, NURU had
instructed BOVIS to provide $5,000 to NURU for AIRPORT COMMISSIONER 1 as well as a free trip
for AIRPORT COMMISSIONER 1 to the city where the confidential source’s company (referred to
below as “Company X”) is based.” More specifically, during the recorded call on March 21, 2018,
BOVIS said: “So he [NURU] told me, he goes, ‘just give me, between me and you, | didn’t want to say
it front of the other people,’ he said, ‘if you give me like $5,000 bucks cash for her and send her off to
[the city where Company X is based] to meet you guys and I'll get it taken care of.’ And I said “OK.””
BOVIS then told the confidential source, “So, I'll take care of that and get her out there to you.” I
believe this conversation shows NURU directing BOVIS, in private, to provide a $5,000 bribe and
arrange for a free trip for AIRPORT COMMISSIONER | in exchange for help winning the airport
lease. BOVIS agreed to the scheme when he said “OK.” BOVIS and NURU then took concrete steps to
implement the scheme by arranging a private dinner with AIRPORT COMMISSIONER 1 and bringing
an envelope full of cash to the meeting.

16. On April 4, 2018, BOVIS met with an undercover employee [UCE] and two confidential
sources at his Burlingame restaurant just prior to their dinner meeting with NURU and AIRPORT
COMMISSIONER 1. After being asked about the $5,000, BOVIS responded, “Mohammed is real
private about that stuff so don’t let him know I said anything... He said just give her an envelope... and
that will be between me and ...you know, better no one knows. I'll take care of that and then I'll work
out with Mohammed on my side, I’m going to do some things for him.” BOVIS then showed the UCE
that BOVIS had a significant amount of cash in an envelope.

Lis As described below, NURU’s personal efforts to implement the scheme and his

 

> The company is referred to as Company X in this affidavit to protect the identity of confidential
sources.

AFFIDAVIT 6

FILED Qa

 
a DD

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 11 of 79
fmm, aim,

incriminating conversations with BOVIS (as relayed by BOVIS to confidential sources and the UCE)
are corroborated by phone records that show NURU’s repeated contact with BOVIS and AIRPORT
COMMISSIONER 1 at the relevant times. His knowing involvement is also corroborated by his
attendance at a March 19, 2018 dinner with BOVIS, the UCE, and the confidential sources, as well as
his attendance at the April 4, 2018 dinner. During the March 19, 2018 dinner they discussed a plan to
make donations to non-profit organizations of AIRPORT COMMISSIONER 1’s choosing in exchange
for her assistance. Specifically, the UCE asked BOVIS about a comment he made about “giving back to
the community” or whether that was a conversation best handled with AIRPORT COMMISSIONER 1.
BOVIS responded that he had a nonprofit but he would talk to AIRPORT COMMISSIONER 1. NURU
added, “We'll let you know which groups she wants,” indicating that he understood any such donations
would be in exchange for AIRPORT COMMISSIONER 1’s assistance. Before AIRPORT
COMMISSIONER | arrived at the April 4 dinner, NURU was present when BOVIS, the UCE, and the
confidential sources discussed providing AIRPORT COMMISSIONER I with a trip in order to secure
her support. NURU’s knowing participation is further evidenced by his statement to AIRPORT
COMMISSIONER | later during the same meeting, “we’re gonna make this happen for them.” When
one of the confidential sources discreetly spoke with NURU during the dinner about what they should
do with the $5,000 they had also brought for AIRPORT COMMISSIONER 1, NURU - rather than ask
the source what he/she was talking about and without any indication that NURU or BOVIS later
reported the conduct to law enforcement or other authorities — instead told the confidential source to
give the money to BOVIS to put in a safe.

18. Asa public official, AIRPORT COMMISSIONER | owes the public a fiduciary duty to
provide honest services and to select the best or highest bidder after all bids are submitted in a
competitive bidding process. As described in more detail below, there is probable cause to believe
BOVIS and NURU planned to bribe AIRPORT COMMISSIONER 1 in exchange for an official act to
award the lease to BOVIS and the confidential sources, thereby depriving the public of AIRPORT
COMMISSIONER 1’s honest services. BOVIS and NURU used wire communications — that is, phone
calls, text messages, and emails — to arrange meetings and to discuss the scheme.

19, On April 5, 2018 (the day after BOVIS showed up to the meeting with NURU and

AFFIDAYI 7
FILED

 
oO Oo NN BDH A FP WY LP

NHN PO bo NO NH NHN NH NY NO KF | HF FE Fe FPO eSt Oe eh
So ss DB A FP WH NO =|§ Do Oo CoO SI NHR WH BP WH HO KH OS

 

 

Case 3:20-mj-70028-MAG Document1 Filed o1/1 5/20 Page 12 of 79
ono

AIRPORT COMMISSIONER 1 with an envelope full of cash), BOVIS told the UCE that, after the
confidential sources and the UCE left the dinner, he had a discussion with NURU and AIRPORT
COMMISSIONER 1 and offered AIRPORT COMMISSIONER 1 the cash payment he had brought with
him to dinner. BOVIS stated that AIRPORT COMMISSIONER 1 did not want the money. BOVIS also
told the UCE (and later one of the confidential sources) that he no longer wanted to move forward with
the $5,000 payment and that he should not have suggested it. He continued to discus with the UCE,
however, the possibility that the scheme could instead proceed through a kickback payment.
Specifically, instead of an upfront $5,000 bribe, BOVIS could “take care of” things through BOVIS’
licensing fee, which would allow BOVIS to receive a percentage of the money from the restaurant at the
airport, after they were awarded the contract. BOVIS told the UCE that he had already told one of the
confidential sources that he would make his licensing fee 4% instead of 3%, explaining “it’s not much
but it’s enough to take care of all that... so... and I would have to take, do that myself.” The UCE
asked, “Is that already arranged between you and, is that through, Mohammed?” BOVIS confirmed,
“Yeah, yeah... that way everybody is separated, you know.” Such a payment would constitute a
kickback, again depriving the public of AIRPORT COMMISSIONER 1’s honest services.

20. The scheme agreed upon by NURU and BOVIS, however, never came to fruition after
BOVIS and others became suspicious the UCE was working on behalf of law enforcement. As BOVIS
explained it to the UCE during a recorded conversation on April 5, 2018, “Well, in my brain, what if this
is some sort of FBI sting or something?” Despite apparent concerns about the UCE, and the discussion
of a bribe on April 4, 2018, NURU remained willing to meet with the same confidential sources and did
so again in his office at City Hall on February 13, 2019. During that meeting he again offered assistance
securing an airport concession as well as a lease at the Transbay Transit Center.

B. Summary of Additional Evidence of Corrupt Intent and Modus Operandi

21. The investigation to date has also identified additional evidence of the defendants’
corrupt intent and modus operandi. This evidence includes the following additional schemes: (1)

Multimillion-Dollar Mixed-Use Development Scheme; (2) Transbay Transit Center Scheme; (3)

AFFIDAVIT 8

FILED Cad

 
Oo CO NN DN A FF WO HR

ao nN DO UN S&F BD NY S&F DS Oo Oo ND DH Hh BR DY YY KEK

 

 

Case $:20-mj-70028-MAG Document 1 Filed o1/13/Z0 Page 13 of 79

Bathroom Trailer and Homeless Container Shelter Scheme; and (4) Vacation Home Scheme. I
summarize this evidence below and provide additional detail in the sections that follow.
1. Multimillion-Dollar Mixed-Use Development Scheme

22. __ As part of this pattern of conduct, intercepted communications show that NURU has
attempted to use his official position to benefit a billionaire developer in China who was involved with
developing a large multimillion-dollar mixed use project in San Francisco, California. This individual
has been identified by the FBI and is referred to below as DEVELOPER 1. In exchange for travel and
lodging, high-end liquor, and other gifts and benefits, NURU admitted to working behind the scenes to
use his official position to help DEVELOPER | with developing a large, multimillion-dollar mixed-use
project in San Francisco. In NURU’s own words, “Yeah this guy [DEVELOPER 1], you know he's, the
guy with the hotels, he's been hooking, uh he's the one hooking us up... We don't, yeah, we don't uh we
don't um we don't pay any hotel or anything. They take care of us. They give us good rooms and good
service... [DEVELOPER 1 has] a whole list of things that we need to get done... Oh yeah, but I mean,
he doesn't you know, he doesn't give money or anything. He lets us stay in his hotels and stuff. He
makes all the arrangements for us, which is good. And nice places.” The corrupt nature of this
arrangement was corroborated by an encrypted message sent from NURU to DEVELOPER 1 on
November 4, 2018, shortly after NURU had received luxury accommodations from DEVELOPER 1
during NURU’s stay in China. The message from NURU stated: “Thank you very much for all your
generosity while we were in China. We had a great vacation and my daughter had a wonderful time. I
will do my very best to see that your project gets completed. Look forward to seeing you in San
Francisco when you come.”*

2. Transbay Transit Center Scheme

 

3 This affidavit is limited to facts believed to be sufficient for the requested Complaint and does
not summarize all evidence known to investigators or every potential scheme uncovered by the
investigation to date.

“ State and local ethics and disclosure laws require officials like NURU to (among other things)
report potential conflicts of interest and list the gifts they have received, including meals and travel,
every year on a document known as a Form 700. NURU never disclosed any of the travel,
accommodations, or other gifts he received during his 2018 trip to China. I believe this is evidence of
NURU’s intent to defraud and his desire to hide the benefits he has received from DEVELOPER 1.

AFFIDAVIT 9

FILED (ata

 
oOo Co NN DH A FF WD LB =

NB NO NO KN NO BR RQ RD ORD ee
aoa JN BH WO F&F WwW NY KH DT © O NHN KH Ww BP WO NYO KF |B

 

 

Case 3:20-mj-70028-MAG Document1 Filed OL/15/20 Page 14 of 79
on

23. As noted above, NURU also serves as the Chair of the Board of Directors for the
Transbay Joint Powers Authority (TJPA). The TJPA was created by a group of public agencies to
oversee, among other things, contracting at the Transbay Transit Center. The TJPA has publicly stated
that leases at the Transbay Transit Center would be evaluated based on a point system, determined by
the tenant’s proposed product, experience, financing, local ties, and other similar criteria. Similar to his
efforts in furtherance of the Airport Scheme, NURU appears to have used his position as the chair of the
TJPA to attempt to secure a desirable lease for BOVIS in the Transbay Transit Center in exchange for
benefits provided by BOVIS. As described further below, NURU also pitched investment in the
Transbay Transit Center to FBI confidential sources (in the Spring of 2018 during meetings about the
airport scheme) and indicated he would also help them obtain a lease there. During those recorded
conversations, NURU shared what he described as confidential information about ongoing lease
negotiations. During another recorded meeting at NURU’s office on February 13, 2019, NURU
indicated his continued willingness to help FBI confidential sources in a similar manner.°

3. Bathroom Trailer Scheme and Homeless Container Shelter Scheme

24. As the director of the DPW, NURU also has influence or control over DP W’s contracts to
purchase portable bathroom trailers. The bathroom trailers are being placed, or are intended to be
placed, in various San Francisco locations to alleviate unsanitary conditions caused by the City’s
ongoing homelessness problem. NURU also has control or influence over a project for the City to
purchase tiny container-type portable housing for use by the homeless. NURU has assisted BOVIS with
his bids for these projects by, among other things, providing BOVIS with inside information regarding
both projects. For his part, BOVIS indicated to his business partners that the competitive bidding
process for one of the projects was “just a formality.”

4, Vacation Home Scheme

 

> During this same meeting NURU also said he was again willing to help the confidential sources
with a bid for an airport concession, which indicates he was not discouraged by (1) his previous
discussion of a bribe for an airport commissioner with one of the same confidential sources in April
2018 or (2) the fact that the Airport Scheme never came to fruition.

AFFIDAVIT 10
FILED

 
bo

SN DB WH BS

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 15 of 79

25. | NURU owns a vacation home in Northern California near the Mendocino National Forest
on Lodoga Stonyford Road in Stonyford. ° The home has been extensively remodeled by contractors
largely from San Francisco. It is approximately a three and a half hour drive from San Francisco to
Stonyford. Currently in San Francisco and the Bay Area, construction and remodels are very common.
Local contractors typically have more work than they can handle in the immediate Bay Area. In this
economic climate and given the considerable extra expense to a customer, it is remarkable that NURU
has contractors from San Francisco driving three and a half hours one way to work on his vacation
home. Notably, some of these contractors currently have business with the City and County of San
Francisco. One contractor who is sending workers to work on the vacation home, referred to here as
CONTRACTOR 1, is the CEO and Vice President of a company that has received numerous contracts
with the City and County of San Francisco, including a contract with DPW worth in excess of $2 million
in 2018. As described below, CONTRACTOR 1 appears to have received behind-the-scenes support
from NURU to resolve issues with a large-scale project to replace sidewalks on Van Ness Avenue in
San Francisco. Based on my training and experience, and on intercepted communications, I believe
these contractors are working on NURU’s vacation home for free or at a subsidized rate so they can
continue to obtain contracts with the City and DPW, as well as receive NURU’s support in resolving any
issues that may arise with existing and future contracts.

om Details of Airport Scheme and Additional Evidence of Corrupt Intent

L. San Francisco Airport Scheme
(i) SFO Contracting Process

26. The SFO Airport contracting process is a competitive selection process that consists of
multiple steps. During the planning stage, airport staff determine the basic business terms, including
type of business, location, length of lease, minimum bid, rental rate, required and optional merchandise
or services, operational requirements, and construction/improvement requirements.

27. A Request for Proposal (RFP) is then issued that describes the business opportunity and

 

° Although the home is technically located in Stonyford, intercepted communications show that
NURU and other subjects often refer to the vacation home as being in “Ladoga” or “Lodoga” (Lodoga,
CA is next to Stonyford, CA). For purposes of this affidavit, | use both Stonyford and Lodoga to refer
to NURU’s vacation home.

AFFIDAVIT 11

 
 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 16 of 79

establishes the qualification requirements for prospective proposers or bidders with directions on how to
submit a proposal or bid. The document also includes the selection criteria that the airport will use in
evaluating the proposal. Following the RFP, an Informational Conference is then made available to the
public to explain selection process and agreement specifications.

28. The RFP bids are then submitted by mail or in person. The proposals are then evaluated
and ranked by a panel using the criteria previously outlined in the RFP. The highest bidder/top-ranking
proposer then meets with the Human Rights Commission (HRC) representative and enters into a non-
discrimination-employment agreement. The selection process then enters into the final stages.

29. The San Francisco Airport Commission, which is the Airport’s governing body, approves
the award of the agreement. The Airport Commission is a public agency established by a San Francisco
City Charter in 1970. The Commission consists of five members appointed by the Mayor of San
Francisco to four-year terms. AIRPORT COMMISSIONER 1 is a current member of the Airport
Commission. If necessary, the agreement is then approved by the Board of Supervisors and ratified by
the Mayor. The successful bidder or proposer then becomes an airport tenant.

30. The SFO RFP process is required by law to be a competitive process. The San Francisco
Administrative Code sets forth the powers and duties of the San Francisco Airport Commission. Per
Section 2A.173, the San Francisco Airport Commission “shall also have sole power, subject to a
competitive process and award to the highest or best responsible bidder or proposer to lease out any
concession wherein the concessionaire is to be given an exclusive right to occupy space on or in airport
lands or buildings.”

(ii) BOVIS Prepares Another Bid With CHS-87857 and CHS-87856 For a
Restaurant at SFO

(a) The January 24, 2018 Meetings at SFO and Broadway Grill

3. On January 24, 2018, CHS-87857 and CHS-87856 attended an outreach meeting at SFO.
At this time, both CHS-87857 and 87856 were cooperating with the FBI. As part of this cooperation,

they made recordings of telephone conversations and in-person meetings with BOVIS and other

AFFIDAVIT 12
FILE

 
Oo Co JQ DB WA BP WO NPO —

NM BN NO NO BNO NO KN RQ Rm Oe eet
oe JN WBA WW FB WD NO K|§ DBD CO WO NAN HR A F&F WO NYO KK CO

 

 

Case 3:20-m)-70028-MAG Document 1 Filed or/15/Z0 Page 17 of 79

subjects. ’

32. The January 24, 2018 SFO outreach meeting provided information regarding a new SFO
concession RFP. The RFP was for Terminal 1 food and beverage concession leases and included nine
separate leases. The RFP and the Informational Conference were intended to “inform interested parties
about the competitive selection process for this Concession Opportunity” at SFO. The criteria were
based on the Proposer’s concept, design intention, amount and source of capital investment funds, and
customer service and quality control. One of the leases, Lease #5, was for a chicken quick-serve
restaurant. As set forth in the RFP, the submittal deadline for proposals was May 2, 2018.

33. The Terminal 1 Retail Concession Leases RFP specifically prohibited any attempt to
communicate with or solicit any City and County of San Francisco elected official, member of the
Airport Commission, and/or any other City or Airport Commission personnel, except as instructed by
the RFP, with the intent to influence the outcome of the selection process. Per the Terminal 1 Food and
Beverage Concession Leases, Request for Proposals, Addendum No. 2 dated January 29, 2018:

Communication Prior to Lease Award: From the date this RFP is issued
until the date the competitive process of this RFP is completed either by
cancelation of the RFP or by final action of the Airport Commission and
the Board of Supervisors, Proposers and potential Proposers, and/or their
representatives or interested parties, shall communicate with the Airport
only as instructed in Part II.2 of this RFP.

Any attempt to communicate with or solicit any City and County of San
Francisco elected official, member of the Airport Commission, and/or any
other City or Airport Commission personnel, except as instructed in this

RFP, with the intent to influence the outcome of the selection process or
award of the Lease is prohibited. Failure to comply with the

 

7 CHS-87856 cooperates with the government in exchange for consideration in a pending federal
investigation of CHS-87856 and Company X. I am unaware of any indication that CHS-87856 has been
untruthful or unreliable in the past. CHS-87856 was previously arrested and charged with Conspiracy to
Transport and Sell Stolen Motor Vehicles, Receipt of a Stolen Motor Vehicle, and Trafficking in a
Motor Vehicle with Altered Identification Number. CHS-87856 was found guilty.

CHS-87857 cooperates with the government in exchange for consideration in a pending federal
investigation of CHS-87857 and Company X. CHS-87857 has no known criminal history according to
federal and local criminal checks. Although I believe that CHS-87857 has generally been truthful and
reliable, another witness has provided information that suggests CHS-87857 did not disclose an incident
involving a prior bribe to a public official before CHS-87857 began cooperating with the FBI.
Specifically, agents interviewed a witness in June 2018 regarding a separate public corruption case, and
that witness stated that CHS-87857 paid for dinners, drinks, hotel rooms, and clothing/sport merchandise
for public officials. In return, these public officials shared information with CHS-87857 about a Request
for Proposal (RFP) before the RFP was publicly announced and while the public official was writing the
RFP. CHS-87857 was later awarded the contract. This happened before CHS-87857 was cooperating
with the FBI. CHS-87857 did not disclose this to the FBI.

AFFIDAVIT 13

FILED age

 
mo CO NN DN ATW F&F WH KO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m|-70028-MAG Document 1 Filed 01/15/20 Page 18 of 79

communications protocol of this RFP may, at the sole discretion of the
Airport, result in the disqualification of the Proposer or potential Proposer
from the competitive process. This protocol does not apply to
communications with the City regarding business not related to this RFP.

34. On January 24, 2018, after the SFO outreach meeting, CHS-87857 and CHS-87856 met
BOVIS at the Broadway Grill, BOVIS’ restaurant in Burlingame, California. The meeting was
recorded. At the restaurant, BOVIS, CHS-87857 and CHS-87856 discussed the Terminal 1 RFP and, in
particular, Lease #5. They also discussed submitting a proposal to obtain the Lease #5 concession
contract for a branch of the Spinnerie, a restaurant located in San Francisco that BOVIS owns. BOVIS
told CHS-87857 and CHS-87856 that he would ask his resources in San Francisco city government to
determine how to guarantee the concessions opportunity at SFO.

35. One of the “resources in San Francisco city government” that BOVIS identified was
Mohammed NURU, the Director of DPW. Regarding NURU, BOVIS stated, “this guy here, he’s head
of DPW, he’s come through.” After identifying another high-level city official, he continued, “...they’re
all, they’re all, on the, so it’s all good.” When asked for clarification, BOVIS further explained, “they
all work, like, side deals.” BOVIS added, “so that’s the ones that you need.”

36. Based upon my training and experience in historic and ongoing investigation of public
corruption in the City and County of San Francisco, I believe that the term “side deals” refers to paying
bribes, kickbacks, and other favors in exchange for official actions from city officials.

37. | BOVIS told CHS-87857 and CHS-87856 that NURU was “my best guy that come
through for me. He’s never failed me. Like when he said he’d gonna do something he did it.” With
respect to the SFO concession contracts, BOVIS said of NURU, “I’m gonna ask him about the airport
and I’ll get exact details.” BOVIS also said that NURU “knows how to cover his back on all this stuff
so it’s not a conflict or nothing” and offered to set up a meeting with everyone at the Broadway Grill the
next time CHS-87857 and CHS-87856 were in town. Based on my training and experience, I believe
when BOVIS said NURU “knows how to cover his back,” he meant NURU has possibly concealed
illegal activity in the past.

38. Discussing their previous failed SFO restaurant bid, BOVIS told CHS-87857 and CHS-
87856 that he thought having the late mayor involved would be enough to get a public official to award

AFFIDAVIT 14
FILED

 
mo SoS SN DBD NH FR YW bP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed Onder Page 19 of 79
wa

them the bid, but he did not realize how political the process was. BOVIS said “I thought I did
everything right but I don’t know what happened.” He continued, “I thought the mayor was the best I
could do but obviously it wasn’t. See, the problem, in San Francisco too, the politics are just crooked,
you know what I mean? And they can go sideways. They even undermine the people in charge.’”®
(b) BOVIS Arranges for BOVIS, NURU, AIRPORT
COMMISSIONER 1, CHS-87856 and CHS-87857 to Meet.

39. On February 8, 2018, at approximately 9:35 a.m., CHS-87857 made another recorded call
to BOVIS. BOVIS said the previous night he met with AIRPORT COMMISSIONER 1, and she said
she wanted to go with him personally and thinks she “is going to talk about what she would take to do
it.” I believe such a meeting was a violation of the RFP rules described above, which bar “[a]ny attempt
to communicate with or solicit any ... member of the Airport Commission ... with the intent to
influence the outcome of the selection process or award of the Lease.” In addition, based on my training
and experience, I believe the phrase “what she would take to do it” may refer to the transfer of
something of value as a bribe in exchange for her assistance with the selection of their restaurant for the
airport lease.

40. In that same call, BOVIS stated he met with a “famous lawyer,” who “handles all the
stuff.” BOVIS said NURU, his friend at the head of DPW, arranged his meeting with AIRPORT
COMMISSIONER | so he will meet with her privately and NURU said he would “‘take care of her and
she’ll make it happen.” BOVIS said he would ask AIRPORT COMMISSIONER 1 if they needed to get
the lawyer involved since he knows the rest of the commissioners. BOVIS said he told AIRPORT
COMMISSIONER 1 they want Lease #5 and after that, they may want to meet with the lawyer. BOVIS
and CHS-87857 coordinated travel plans for late February. BOVIS said he was going to call AIRPORT
COMMISSIONER 1 to make the appointment and CHS-87857 said he would fly to the Bay Area for the
meeting. BOVIS encouraged CHS-87857 to research AIRPORT COMMISSIONER 1 and reiterated
that his friend, the head of DPW, apparently meaning NURU, was very close with her. BOVIS told

 

® BOVIS also discussed paying a former elected official to lobby for the airport lease, but
expressed concern that it might be too expensive and/or might not be successful. According to BOVIS,
NURU would know what to do to ensure they obtained the lease.

AFFIDAVIT 15
FILED ,

 
bk WwW N

oO CO “SI DH WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m)- 70028-MAG Document 1 Filed O1/15J20 Page 20 of 79

CHS-87857 that last night AIRPORT COMMISSIONER 1 told BOVIS to “call me right away.”
BOVIS told CHS-87857 he would call AIRPORT COMMISSIONER 1 and see what she says about the
lawyer.

41. Telephone records confirm the February 8, 2018, call between CHS-87857 and BOVIS.
In addition, telephone records show BOVIS spoke to NURU on February 6, 2018 and February 7, 2018.
Based on the February 8, 2018 conversation between BOVIS and CHS-87857, and my training and
experience, I believe the purpose of these calls was to schedule the meeting with AIRPORT
COMMISSIONER 1 and to discuss assistance she might provide regarding leases at the airport. BOVIS
also spoke to NURU during a telephone call on February 13, 2018. I believe NURU was the conduit
between BOVIS and AIRPORT COMMISSIONER 1 and this call was to request NURU’s help to
facilitate a meeting with AIRPORT COMMISSIONER 1, CHS-87856, and CHS-87857.

42. On February 22, 2018, at approximately 11:48 a.m., CHS-87857 made a recorded call to
BOVIS. BOVIS said he was likely meeting with her [believed to be AIRPORT COMMISSIONER 1]
on Tuesday. BOVIS and CHS-87857 spoke about a chicken restaurant’s suitability for airports. BOVIS
said he was going to set up this upcoming appointment with her and then a meeting after. BOVIS said
he would “find out what it takes to do it” and ask her “straightforward” if he needs to hire the attorney
“to guarantee it.” BOVIS said he was going to ask her direct questions and “get more of a guarantee.”
BOVIS told CHS-87857 that “she is the shot caller down there.” BOVIS stated “his friend” knows all
the airport commission members, so they “have maybe four of the seven votes for sure. I just need to
work on the other three and uh, I’ll see how many anybody else I can get to that knows the other three.”?
BOVIS explained he does not want to do this one like last time when he thought it was done and it was
not. CHS-87857 told BOVIS to look into the lawyer and BOVIS said they might need to hire the lawyer
“just to cover everything.” BOVIS said he would call CHS-87857 after the meeting with AIRPORT
COMMISSIONER 1.

43. On February 28, 2018, at approximately 10:19 a.m., CHS-87857 made a recorded call to
BOVIS. BOVIS said he had a meeting that night and asked if CHS-87857 had any specific questions for

 

” Based on the SFO Airport Commission website, the Airport Commission consists of five
members appointed by the Mayor.

AFFIDAVIT 16

FILED (amma

 
&- WwW WN

oOo SF NN NH WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed o1/1sizo Page 21 of 79
aon

AIRPORT COMMISSIONER 1. CHS-87857 told BOVIS to tell her they wanted Lease #5, the chicken
location, and that every time he has tried he has lost, so he wanted to see how she can help. BOVIS
added, “What does it take to get it done?” and CHS-87857 continued, “What does she want for it?”
CHS-87857 and BOVIS discussed scheduling a meeting for CHS-87857 to meet AIRPORT
COMMISSIONER | in mid-March. BOVIS reminded CHS-87857 that his friend, NURU, knew all the
people on the board. BOVIS said he would “ask [AIRPORT COMMISSIONER 1] about to ensure that I
get this done right if I need to hire [the lawyer], or if J need to deal with her, so I’m going to ask.”

44, On March 1, 2018, at approximately 12:40 p.m., CHS-87857 made a recorded call to
BOVIS. BOVIS said he took AIRPORT COMMISSIONER 1 to dinner and the meeting went well. I
believe such a meeting was again a violation of the RFP rules barring communication with members of
the Airport Commission seeking to influence the outcome of the selection process. BOVIS said he
explained to AIRPORT COMMISSIONER 1 that they lost the last two bids at the airport. According to
BOVIS, AIRPORT COMMISSIONER 1 told BOVIS the Airport Commission normally works in
unison, with two commissioners and AIRPORT COMMISSIONER 1, and two other people for a total of
five of them, all trying to vote together. BOVIS said AIRPORT COMMISSIONER 1 was going to
research whether there was any opposition, but that AIRPORT COMMISSIONER 1 was in position to
find local people rather than a big company. AIRPORT COMMISSIONER 1 said the person who put
them in touch has never asked for a favor and she would gladly do it for them. Based on previous
conversations between BOVIS and CHS-87857, I believe the “person” was a reference to NURU.

45. According to BOVIS, AIRPORT COMMISSIONER 1 said to ask her any questions but
she was confident she could help them secure the lease after she got all the information. BOVIS told
CHS-87857 that AIRPORT COMMISSIONER 1 said, “‘she’ll make sure we get in.” According to
BOVIS, AIRPORT COMMISSIONER 1 also said the lawyer was not necessary. BOVIS stated, “This
just requires me to take care of, just like I was going to take care of the mayor before, I'll just, take care,
I'll do it on my side with the, the head of DPW, the one who introduced us ... so I’ll take care of that.”
BOVIS said he would schedule a meeting with AIRPORT COMMISSIONER 1 at the Broadway Grill
the week of March 19.

46. Based on my training and experience, I believe BOVIS’ reference to taking care of things

AFFIDAVIT 17

FILER aa

 
oOo Oo SN DN A FS WH KN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m)-70028-MAG Document 1 Filed or/15/Z0 Page 22 of 79

on his side with the head of DPW was a reference to BOVIS paying for NURU’s assistance, or
providing other items of value, in exchange for NURU’s help in securing the lease. I believe BOVIS
and NURU were therefore working together on a scheme to defraud the public by depriving it of
AIRPORT COMMISSIONER 1 honest services.
47. BOVIS and CHS-87857 then had a series of recorded calls about scheduling a meeting.
On March 1, 2018, at approximately 12:52 p.m., CHS-87857 called BOVIS. BOVIS and CHS-87857
discussed scheduling a meeting the week of March 19 at the Broadway Grill. On March 9, 2018, at
approximately 9:20 a.m., CHS-87857 called BOVIS. CHS-87857 and BOVIS discussed the status of the
upcoming meeting. BOVIS told CHS-87857 he "talked to Mohammed again and she seems thinks she
can do it, I just want to have you meet her, talk to her." BOVIS said he was trying to set up the meeting
for the 19th, and would confirm later. BOVIS said he had "already told her about the meeting." On
March 13, 2018, at approximately 6:39 p.m., CHS-87857 called BOVIS. BOVIS said he was trying to
schedule the meeting for March 19 and would contact CHS-87857 when it was confirmed. On March
14, 2018, at approximately 1:36 p.m., CHS-87857 called BOVIS. BOVIS confirmed the meeting was
scheduled for March 19 at 6:30 p.m. at Broadway Grill with AIRPORT COMMISSIONER 1| and
NURU. CHS-87857 asked to meet 30 minutes to an hour beforehand. BOVIS agreed. BOVIS further
said that he thought CHS-87857 should meet AARPORT COMMISSIONER 1 because he's going to be
doing other stuff out there. BOVIS told CHS-87857, "Break through the wall, the barrier. Get you into
the airport and after it's done maybe you could get four or five of them in there." Telephone records
confirm each of the previously described calls between CHS-87857 and BOVIS on BOVIS’ cellular
telephone. Based on my training and experience, I believe BOVIS arranged the March 19 meeting with
NURU and AIRPORT COMMISSIONER 1 in order to further the scheme to defraud the public of
AIRPORT COMMISSIONER 1’s honest services.
(c) The March 19, 2018 Meeting at the Broadway Grill With
BOVIS, CHS-87857, CHS-87856, UCE-7982, and NURU.
48. On March 19, 2018, at approximately 11:17 a.m., CHS-87857 made a recorded call to
BOVIS. BOVIS said he left a message with AIRPORT COMMISSIONER | to confirm the meeting.
CHS-87857 confirmed the meeting time and said CHS-87856 and a friend who represents a lender

AFFIDAVIT 18

FILED Gna

 
& WwW bd

oO Co Ss DO WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed OMe Page 23 of 79
no

would be there. Unbeknownst to BOVIS, and as described in further detail below, the “friend who
represents a lender” would in fact be an FBI undercover employee, UCE-7982.

49. Telephone records confirm the aforementioned call between CHS-87857 and BOVIS on
BOVIS’ cellular telephone. Telephone records further show BOVIS called AIRPORT
COMMISSIONER | on March 19, 2018, at approximately 11:16 a.m., just prior to the call with CHS-
87857.

50. On March 19, 2018, UCE-7982, CHS-87856, and CHS-87857 met with BOVIS at the
Broadway Grill. That meeting was recorded. After being seated at a table, BOVIS explained that
ATRPORT COMMISSIONER 1 was not in good health and would not be joining them that evening.
BOVIS stated that NURU is the head of DPW and is the one who set up BOVIS to meet AIRPORT
COMMISSIONER 1. According to BOVIS, AIRPORT COMMISSIONER 1 had told him “Mohammed
never asked me a favor with the airport so I’m going to give it to him.” BOVIS added that NURU was
friends with other members of the commission, mentioning two commissioners in particular, so they
could talk to NURU about everything. According to BOVIS, NURU coordinated it all and “she,”
believed to be referring to AIRPORT COMMISSIONER 1, was the one who appointed the CEO of the
airport. BOVIS explained to UCE-7982 that they did not get the previous two bids because the
selections are made at a mid-management level and not high up, such as at the mayor level, which was
why last time BOVIS’ connection with the late mayor did not work.

51. | BOVIS instructed everyone they could be straightforward with NURU and ask whatever
they wanted to ask him. BOVIS explained that NURU told him AIRPORT COMMISSIONER 1 and
AIRPORT COMMISSIONER 2 work in tandem and always vote together. Specifically, BOVIS said
“they have a little system,” and “they don’t vote against each other.” BOVIS explained that there are
five commissioners and AIRPORT COMMISSIONER 1 and two other commissioners always vote
together so they have the majority. He later continued, “and the other two they play with.”

’ 52. BOVIS said NURU knows AIRPORT COMMISSIONER 1 because NURU helped
AIRPORT COMMISSIONER 1 get her job at the Airport Commission. According to BOVIS, NURU
has been around for over 20 years and has worked in every city department. BOVIS explained that
NURU is currently the Director of the Department of Public Works, which he described as “a powerful

AFFIDAVIT 19
FILED

 
Oo © YF HD OOH SP WD HPO

oO PO WwW WO KN KR BK KD Rm wm mmm ee le
oo NN UO Ff WD HO KY CFT Oo BH HN DH HH FF WO NO K& OC

 

 

Case 8:20-m|-70Q28-MAG Document 1 Filed O1/15/20 Page 24 of 79
' fN

spot.” BOVIS stated that AIRPORT COMMISSIONER 1 said the chicken spot was pretty easy because
AIRPORT COMMISSIONER 1 had looked into the competition and did not see anything yet. BOVIS
then stated that they needed to get ahead of the vote because the vote would be decided ahead of time.

53. BOVIS continued by saying NURU was reliable and they had worked on a couple
projects together. CHS-87857 asked BOVIS if everyone could talk “straight out” with NURU and
BOVIS confirmed they could and said, “I’m good friends with him.” Based on my training and
experience, BOVIS was confirming they could speak plainly with NURU about how much they would
pay for the favor of assistance with winning the bid, because of BOVIS’s level of trust with NURU.
CHS-87857 went on to explain they did not want to spend 30-40 thousand dollars on a project and,
BOVIS finished the statement by saying, “not get it.”

54. | CHS-87857 asked BOVIS if NURU would want something. BOVIS replied that BOVIS
would do something for NURU, and that NURU was giving BOVIS more deals. BOVIS stated, “I'll
take care of him.” CHS-87857 asked about other deals for their group; BOVIS responded that they could
talk to NURU about that and BOVIS could be the middleman. BOVIS said they have to be careful but
once NURU got to know them, it wouldn’t be a problem. BOVIS added, “He just, uh, can’t ask you for
anything. That’s the rules. Like he can’t ask you, ‘I need this for free.’ You need to make the offer.”
Based on my training and experience, I believe when BOVIS referred to making an “offer,” he meant
providing NURU something of value for his assistance with securing the lease at the airport or other
public sector business opportunities.

55. At that point, NURU joined the group and they moved upstairs to a more private table.
NURU explained that AIRPORT COMMISSIONER 1 could not attend dinner that night because of
health issues. BOVIS introduced NURU to CHS-87857, CHS-87856, and UCE-7982, and provided
NURU with some background about all of them. NURU then started discussing the Transbay Transit
Center, its size, anticipated concession opportunities there, and explained that he, NURU, was in charge
of the project. I am aware that NURU is the Chair of the Transbay Joint Powers Authority Board.

56. | NURU explained that AARPORT COMMISSIONER | was a commissioner at the airport
and she was disappointed she could not attend the meeting that evening. (Telephone records confirm
NURU and AIRPORT COMMISSIONER 1 connected earlier that day by telephone at approximately

AFFIDAVIT 20
FILED

 
oO SS NHN HD A FBP WD NO

NM WMO WV WH WH HN WP NO NO ee Fe Fe Fe FF Fe Oeste,
oo “S BN A BP WOW NO SH Oo (OOUlUlmOmUGGNLUMGUCUCUCUCUMCUlUlWwGLULULN ULE lCUD

 

 

Case 3:20-mj-70028-MAG Document1 Filed o1/1sr0 Page 25 of 79
on )

3:37 p.m.) BOVIS explained to the group that they attempted the first location, Lefty O’Doul’s, and he
did not ask NURU or anyone and he thought it was a “slam dunk.” BOVIS later realized the winner had
secured a licensing agreement with COMPANY Y so they could not beat them. NURU added, “those
kinds of places are pretty competitive, the politics, but she said she had done some legwork for you.
She’ll do it.” NURU explained that AARPORT COMMISSIONER 1 had been at the airport for a long
time and she said she would help. NURU continued, “I didn’t know you had this problem until
recently.” Based on my training and experience, I believe NURU’s reference to “this problem” was the
inability to have someone help them secure a lease at SFO.

57. | BOVIS explained that after they lost the first time, the late mayor said he would help.
CHS-87856 explained that when they lost the second attempt, they lost a significant amount of time and
money. NURU said he understood and BOVIS added, “Yeah, we didn’t get through so this time I told
them, this time I would try to do it right. That’s why I talked to you.” NURU replied, “She said she’s
done some legwork.”

58. | NURU continued to tell the group about the Transbay Transit Center and said that at the
last board meeting “they” confidentially told him whom they were negotiating with to go into the space.
NURU identified the largest space as being for a specific entity, which he named, but said the
information was confidential. Based on the context of this conversation, I believe when NURU said
“they,” he was referring to members of the Transbay Joint Powers Authority Board.

59. | CHS-87856 asked NURU if he knew the group submitted a bid for the Gold Dust to go
into the airport a few months prior and BOVIS told NURU that this time they want to take care of the
votes ahead of time. NURU said you have to do the legwork. NURU said AIRPORT COMMISSIONER
1 is a very good friend of his and he has never asked her for anything but they do other things together.
NURU shared that he and BOVIS met with AIRPORT COMMISSIONER 1 a few weeks ago and she
has already done some work on the project for them. UCE-7982 asked if AIRPORT COMMISSIONER
1 could handle everything herself or if they should meet with any of the other board members. NURU
said to let her handle that, meaning AIRPORT COMMISSIONER 1, and BOVIS added that AIRPORT
COMMISSIONER 1 previously told him that three of the five commissioners work together when
voting. NURU explained that it was unlikely they could meet with a commissioner without access

AFFIDAVIT 21
FILED

 
bh WH bh

oOo fe NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m|-70Q28-MAG Document 1 Filed 01/15/20 Page 26 of 79

because a commissioner would not meet with them “out of the blue.” NURU advised to let her, meaning
AIRPORT COMMISSIONER 1, do all that work and “if we need to do something she will tell us.”

60. | BOVIS showed the group photographs of the Transbay Transit Center on his computer,
and CHS-87856 asked NURU if there was someone they could contact to learn more about the project.
NURU suggested they call “out of the blue” and say they are interested in the Transbay Transit Center
and to let him know. NURU said the train has “left the station” but they can try to tell them they just
heard about the project. NURU further offered, “If there is a slight window, I can get you in, for sure,
because I’m the Chairman for them.” Based on the context of this conversation, and based on my
training and experience, I believe NURU was saying they were late to be trying to get a location in the
Transbay Transit Center, but he was willing to use his position as Chair of the Transbay Joint Powers
Authority Board to help the group secure a location.

61. | BOVIS also told NURU that he was doing a licensing agreement with the Spinnerie for
Lease #5 at SFO, and discussed whether AIRPORT COMMISSIONER 1 has done any “research.” The
group discussed how busy SFO is and potential tenant spaces. BOVIS suggested UCE-7982, CHS-
87856, and CHS-87857 meet with AARPORT COMMISSIONER 1 and also suggested the idea of
AIRPORT COMMISSIONER 1 traveling to the city where Company X is based, to meet everyone.
NURU said he had plans to meet with AIRPORT COMMISSIONER 1 later in the week and mentioned
he needed to meet with INDIVIDUAL I since he helps AIRPORT COMMISSIONER 1. BOVIS
confirmed the group would follow up with the Transbay Transit Center and NURU told them to call.
NURU asked about everyone’s schedule for the following day and BOVIS suggested a tour of the
project. NURU provided a contact to CHS-87856 (which CHS-87856 later used to schedule a tour).

62. |UCE-7982 asked BOVIS about his comment about giving back to the community or
whether that was a conversation best handled with AIRPORT COMMISSIONER 1. BOVIS responded
that he had a nonprofit but he would talk to her. NURU added, “We'll let you know which groups she
wants.” Based on my training and experience, I believe NURU was saying that he and BOVIS would let
UCE-7982 know the names of one or more nonprofit organizations to which AIRPORT
COMMISSIONER | said they should make a donation in exchange for AIRPORT COMMISSIONER
1’s assistance with the airport lease. In summary, during this meeting, I believe BOVIS and NURU

AFFIDAVIT 22
FILED

 
Oo 72 NSN NHN UU BP YW HD

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:20-m|-70Q28-MAG Document 1 Filed 01/15/20 Page 27 of 79

were describing a scheme to offer AIRPORT COMMISSIONER 1 a bribe of a free trip to another city
and/or a donation to a designated charitable group in order to deprive the public of AIRPORT
COMMISSIONER 1’s honest services in the selection of airport bids.

(d) | NURU Tells BOVIS to Provide a $5,000 Bribe for AIRPORT
COMMISSIONER 1

63. OnMarch 21, 2018, at approximately 11:23 a.m., CHS-87857 made a recorded call to
BOVIS. CHS-87857 thanked BOVIS for the meeting and BOVIS mentioned he was meeting with
NURU and AIRPORT COMMISSIONER 1 on Thursday, March 22, 2018 at 6:30 p.m. BOVIS asked if
CHS-87857 could fly AIRPORT COMMISSIONER 1 out to the city where Company X is based. CHS-
87857 asked how BOVIS thought the meeting with NURU went. BOVIS responded that he thought the
meeting with NURU went well, and stated, “So he told me, he goes, ‘just give me, between me and you,
I didn’t want to say it front of the other people,’ he said, ‘if you give me like $5,000 bucks cash for her
and send her off to [the city where Company X is based] to meet you guys and I’ll get it taken care of.”
And I said ‘OK.’”

64. BOVIS then told CHS-87857, “So, I'll take care of that and get her out there to you.”
BOVIS also said AIRPORT COMMISSIONER 1 was “fine to talk straightforward to, so it’s not a
problem” in order to get some assurances on the lease. Based on my training and experience, I believe
the reference to “$5,000 bucks cash for her” was an instruction from NURU to BOVIS to provide a
$5,000 cash bribe for AIRPORT COMMISSIONER 1, along with a free trip to another city, in exchange
for official acts which would ensure that BOVIS, CHS-87857, CHS-87856 and Company X won the
contract for a restaurant concession at SFO. I believe this constitutes a scheme by NURU and BOVIS to
bribe AIRPORT COMMISSIONER 1 and defraud the public of AIRPORT COMMISSIONER 1’s
honest services. In addition, based on my training and experience, I believe BOVIS’s comment that
AIRPORT COMMISSIONER 1 was “fine to talk straightforward to” meant they could trust her and
could be direct in their conversation about the exchange of the $5,000 for securing the lease.

65. On March 22, 2018, at approximately 12:43 p.m., CHS-87857 made a recorded interstate

AFFIDAVIT 23
FILED

 
Oo So HN DO A FF YS N=

BS bo KO KO RO RDO KD RN RO mw Se SO SO eee ee
ao SN BA A FF WY NY KH DT OBO OH IN DH AH FP WY NY KS OC

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 28 of 79
a a

call to BOVIS. CHS-87857 asked BOVIS to determine AIRPORT COMMISSIONER 1’s expectations
for the trip to the city where Company X is based. BOVIS replied that he thought it should be a one or
two night trip so CHS-87857 and AIRPORT COMMISSIONER 1 could meet, take a quick airport tour
to see CHS-87857’s operations, and go to dinner. BOVIS instructed CHS-87857 to text him with any
other questions for AIRPORT COMMISSIONER 1. BOVIS believed that if the meeting with AIRPORT
COMMISSIONER 1 went well, she might provide assistance for other projects. BOVIS told CHS-
87857 that when he meets AIRPORT COMMISSIONER 1, he should “be straightforward to make sure
we win the vote.” Based on my training and experience, I believe when BOVIS told CHS-87857 to “be
straightforward to make sure we win the vote,” he was instructing CHS-87857 to ask AIRPORT
COMMISSIONER 1| how they can be guaranteed to win the vote.

66. Telephone records confirm the aforementioned call between CHS-87857 and BOVIS on
BOVIS’ cellular telephone. In addition, telephone records show BOVIS’ next call on the same phone
was to NURU a few hours later.

(e) BOVIS, NURU, and INDIVIDUAL 1 Meet at the Broadway
Grill

67. Later on March 22, 2018, agents surveilled a dinner meeting at the Broadway Grill.
Agents observed NURU and an unidentified male at a table and saw BOVIS join them shortly after and
say, “Hi [INDIVIDUAL 1’s first name].” The group proceeded to have dinner and BOVIS
intermittently showed INDIVIDUAL 1 information on his phone and computer. After the dinner
meeting, agents observed NURU and INDIVIDUAL 1 depart the restaurant and enter a silver Mercedes
registered to INDIVIDUAL 1 and his business. Agents have reviewed driver’s license photographs for
the registered owner of the Mercedes, INDIVIDUAL 1, and have determined that he is the individual
with whom NURU and BOVIS had dinner.

68. On March 23, 2018, at approximately 1:55 p.m., CHS-87857 made a recorded call to
BOVIS. BOVIS stated he met with INDIVIDUAL 1, an architect and associate of AIRPORT
COMMISSIONER 1, the night prior. INDIVIDUAL | told BOVIS that AIRPORT COMMISSIONER 1
had already spoken to INDIVIDUAL 1 about BOVIS’ project and explained, “The way it works is that
ahead of time they know who is going to win” and “she said she’s already been working on it.” BOVIS

AFFIDAVIT 24
FILED

 
a

oO eo NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m)-70028-MAG Document 1 Filed 01/110 Page 29 of 79

also said they had discussed meeting with the Director of SFO [SFO DIRECTOR]. BOVIS offered to
call NURU to check on AIRPORT COMMISSIONER 1’s health issues and schedule a meeting with
her. Based on my training and experience, I believe the reference to “she’s already been working on it”
means that, according to BOVIS and INDIVIDUAL 1, AIRPORT COMMISSIONER 1 was working on
securing the votes to ensure BOVIS, CHS-87857, CHS-87856 and Company X won the contract for a
restaurant at SFO.

(f) BOVIS Arranges a Meeting with AIRPORT

COMMISSIONER 1

69. On March 27, 2018, at approximately 8:56 a.m., CHS-87857 made a recorded call to
BOVIS. BOVIS said he was working on the appointment and CHS-87857 suggested April 3 or April 4.
BOVIS said NURU told him AIRPORT COMMISSIONER 1 was home and doing better. CHS-87857
asked if SFO DIRECTOR would be at the meeting. BOVIS replied that he was working on it. BOVIS
said they could talk “freely” with AIRPORT COMMISSIONER 1, but he was not sure if they could be
as open with SFO DIRECTOR. BOVIS said he would call CHS-87857 to confirm the meeting date.
Based on my training and experience, I believe BOVIS’ reference to talking “freely” with AIRPORT
COMMISSIONER 1 meant that UCE-7982, CHS-87856, and CHS-87857 could discuss their desire for
the lease and inquire about what AIRPORT COMMISSIONER 1 wanted in exchange for guaranteeing
they would win.

70. On March 29, 2018, at approximately 1:25 p.m., CHS-87857 made a recorded call to
BOVIS. BOVIS and CHS-87857 were discussing a potential meeting date when BOVIS received a call
on the other line. When BOVIS returned to the call, he stated that the call was “perfect timing” and the
meeting was confirmed for April 4, 2018 at 6 p.m. at the Broadway Grill. BOVIS stated he would text
AIRPORT COMMISSIONER 1 to confirm the meeting.

71. Telephone records confirm the call between CHS-87857 and BOVIS. In addition,
telephone records show BOVIS received a call on the same cellular telephone from NURU on March
29, 2018 at 1:26 p.m. The content of the telephone call between BOVIS and NURU was not captured,
but based on BOVIS’ comment that CHS-87857’s call was “perfect timing,” I believe that BOVIS and
NURU confirmed a meeting to discuss the assistance to be provided by AIRPORT COMMISSIONER 1

AFFIDAVIT 25
FILED

 
Pf Ww bh

oO CO ~I DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m|-70Q28-MAG Document 1. Filed OL/1 5420 Page 30 of 79

to secure the lease. A review of telephone records also shows NURU called AIRPORT
COMMISSIONER 1 just before calling BOVIS.

72, On March 30, 2018, at approximately 9:56 a.m., CHS-87857 made a recorded call to
BOVIS. They confirmed the meeting on April 4, 2018 and discussed a potential meeting with SFO
DIRECTOR. They also confirmed the meeting with AIRPORT COMMISSIONER 1 would be at 6 p.m.
BOVIS said he would talk to NURU that day and see if he could schedule that meeting. BOVIS shared
that NURU had asked BOVIS what CHS-87857 thought about opportunities at the Transbay Transit
Center. CHS-87857 said they could discuss the Transbay Transit Center at their upcoming meeting.
Based on my training and experience, I believe that arranging this meeting furthered the scheme to
defraud the public of AIRPORT COMMISSIONER 1’s honest services, by creating an opportunity to
meet with AIRPORT COMMISSIONER 1 outside the public competitive bidding process in violation of
the RFP Rules and also by setting up an opportunity to discuss potential bribe payments in exchange for
favorable treatment in the awarding of leases at the transit center and airport.

73. On April 2, 2018, at approximately 12:31 p.m., CHS-87857 made a recorded call to
BOVIS. BOVIS explained that SFO DIRECTOR could not make the upcoming meeting, but that he
was “aware of what was going on.” BOVIS confirmed AIRPORT COMMISSIONER | would be at the
meeting. BOVIS added that the rooftop space became available in the “Salesforce building” and CHS-
87857 could talk to NURU about it. Based on the project description, I know the Salesforce Tower
adjoins the Transbay Transit Center, and that the two buildings are often referred to interchangeably.

(g) The April 4 Meeting at the Broadway Grill Involving BOVIS,
UCE-7982, CHS-87856, CHS-87857, NURU, and AIRPORT
COMMISSIONER 1.

74. On April 4, 2018, UCE-7982, CHS-87856, and CHS-87857 met with BOVIS at the
Broadway Grill. This meeting was recorded. BOVIS said NURU and AIRPORT COMMISSIONER 1
would be joining the meeting. BOVIS explained that AIRPORT COMMISSIONER 1 knows the vote
before they make the decision on airport bids. UCE-7982 and BOVIS talked about whether payment
was needed for NURU and/or AIRPORT COMMISSIONER 1. Specifically, CHS-87857 brought up the
$5,000 payment for AIRPORT COMMISSIONER | that BOVIS said NURU had previously told

AFFIDAVIT 26
FILED

 
oO Oo SI DBD OH FSF W WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m|-70228-MAG Document 1 Filed 01/15/20 Page 31 of 79

BOVIS to provide. BOVIS asked, “It’s alright to all talk, right?” UCE-7982 said yes. BOVIS replied,
“T was going to... you don’t need to worry about that. I’ll get all that stuff taken care of. I'll do that... I'd
like to get this done for you...” BOVIS also said, “I’ve failed twice so I want to get this one.”
Additionally, BOVIS said “Mohammed is real private about that stuff so don’t let him know I said
anything... He said just give her an envelope... and that will be between me and ... you know, better no
one knows. I’ll take care of that and then I’ll work out with Mohammed on my side, I’m going to do
some things for him.” BOVIS then showed UCE-7982 that BOVIS had a significant amount of cash in
an envelope. Based on my training and experience, I believe BOVIS was showing UCE-7982 that
BOVIS was prepared to make the above-described $5,000 bribe payment to AIRPORT
COMMISSIONER | as instructed by NURU, and that when BOVIS was saying he would also “do some
things for” NURU, BOVIS meant he would also provide money or other items of value to NURU in
exchange for NURU’s help. I believe that these statements described BOVIS’s and NURU’s scheme to
bribe AIRPORT COMMISSIONER 1, provide items of value to NURU in exchange for NURU’s
assistance, and ultimately to defraud the public of AIRPORT COMMISSIONER 1’s honest services in
connection with the airport bid.

75. At that point NURU arrived, joined them at the table, and started conversing with CHS-
87856 and CHS-87857. At the same time, UCE-7982 asked BOVIS how they should approach the
money situation. BOVIS replied, “I don’t think there is any, um, this would just be the way to do it...
it’s not for, you have to, you can’t take something, to do something for her, like for me... [OV] to do it
right, to do it properly. Like, I can’t accept [OV].” UCE-7982 asked for clarification and BOVIS
responded, “It’s just how you word it, right?” They acknowledged it was a delicate topic and BOVIS
said they would see what she says.

76. NURU told BOVIS, UCE-7982, CHS-87857 and CHS-87856 that the Transbay Transit
Center rooftop was still available for development. The group discussed an earlier meeting and tour of
the Transbay Transit Center. NURU mentioned that over 500 buses would go through the transit center.
The group also discussed the possibility for a train station in the future, and that there was potential with
Salesforce employees at lunchtime. They continued to discuss restaurants in San Francisco until NURU
was alerted that AIRPORT COMMISSIONER 1 had arrived.

AFFIDAVIT 27
FILED

 
oO CO NN BWA WN fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 32 of 79

77. As soon as NURU left to meet AARPORT COMMISSIONER 1, UCE-7982 and BOVIS
returned to the discussion about the $5,000 bribe payment to AIRPORT COMMISSIONER 1.
Specifically, BOVIS said AIRPORT COMMISSIONER 1 did not ask for anything, no one asked for
anything, but NURU recommended they do something for her. He said NURU never asked her for a
favor before but she’ll gladly do it as a favor so she may not even take anything. BOVIS told UCE-
7982, “Let’s ask her direct, what are our odds, can you make sure we get the votes, just without
anything.” BOVIS continued, “And then [ll do that on my own, I think is probably the best way, as a
thank you, that’s all. If she doesn’t accept it, then that’s fine. It wasn’t asked for though. [NURU] had
told me this as a suggestion. [NURU] won’t ever take nothing from me neither, never. I give it but
[NURU] never asked for anything, so that’s the whole, he can never ask but I can offer. That’s why I
figured I would [UI].” CHS-87856 asked BOVIS if he thought that would work and BOVIS replied,
“After direct tonight, you ask her, if, we want to make, we’ve lost two times and we don’t want to, we
want some sort of guarantee that we are going to get this one. I’! ask her direct, in front of you. That’s
why, if she says no problem, but I want you to hear it from her.” BOVIS explained that AIRPORT
COMMISSIONER 1 controls the board so “if she says yes, and she has three or four of the votes, and
they all vote together.” BOVIS said AIRPORT COMMISSIONER 1 previously told him three of the
five board members vote together. AIRPORT COMMISSIONER 2 may ask her for a favor and they
work together or she may ask AIRPORT COMMISSIONER 2 for a favor and they work together.
BOVIS told the group AIRPORT COMMISSIONER 1 was nice and they could ask her questions.
BOVIS had dinner with AIRPORT COMMISSIONER 1 previously and she told him NURU has never
asked her for any favors before so whatever he wants because he does a lot of things for her. AIRPORT
COMMISSIONER 1 told BOVIS she got SFO DIRECTOR his job at the airport and BOVIS explained
to the group that AIRPORT COMMISSIONER 1 has been around for a long time and is well connected.

78. BOVIS also explained that AIRPORT COMMISSIONER 2 and AIRPORT
COMMISSIONER 1 “always stick together” and AIRPORT COMMISSIONER 1 had previously told
BOVIS that no one asked for the chicken place yet. BOVIS suggested they ask her questions and added,
“but I’m pretty sure we'd get the chicken place. Ask her direct. We don’t want to waste, we don’t want
to do, don’t want to do another RFP if we are going to lose to second place again.” BOVIS said they

AFFIDAVIT 28

FILED Gey

 
oO oa YN DBD AH FEF WH WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m)-70Q28-MAG Document 1 Filed 01/15/20 Page 33 of 79

could explain to AIRPORT COMMISSIONER 1 that they lost money and have lost twice. BOVIS
stated that the late mayor promised him and it didn’t come through so AIRPORT COMMISSIONER 1
may be able to explain why they lost last time. BOVIS confirmed COMPANY Z won the last bid and
said COMPANY Z claimed to have it “in the bag” ahead of time.

79. Shortly thereafter, NURU returned with AIRPORT COMMISSIONER 1 and they joined
the table. I believe AARPORT COMMISSIONER 1’s presence at the dinner violated the RFP rules
prohibiting contact outside of the public competitive bidding process with members of the Airport
Commission regarding the selection process for the lease. AIRPORT COMMISSIONER 1 said they
want “good people” at the airport and added, “I’ve got to figure out what your particulars are to make
sure they’re in place. That’s what you have to do, you know, in order to work with me.” AIRPORT
COMMISSIONER | said she got SFO DIRECTOR his job. AIRPORT COMMISSIONER 1 also said
she and AIRPORT COMMISSIONER 2 went through the process but knew they were going to choose
SFO DIRECTOR.

80. CHS-87857 then mentioned to AIRPORT COMMISSIONER 1 the fact that BOVIS,
CHS-87857, CHS-87856, and Company X had lost bids for restaurants at SFO to a COMPANY Y
affiliated restaurant, and then to COMPANY Z. AIRPORT COMMISSIONER 1 stated she has to make
sure she has everyone on board and will find out who will be on the selection committee. The group then
discussed the fact that Lease #5 in Terminal 1 was due in May. AIRPORT COMMISSIONER 1 said
she would brief herself on that and “make sure that nobody is already primed for that, ok, so that I can
push them out of the way if I have to.” Based on my training and experience, I believe AIRPORT
COMMISSIONER 1’s reference to no one being “primed” meant that no other group had been promised
the contract for Lease #5.

81. CHS-87857 asked AIRPORT COMMISSIONER 1, “How do we get primed?”
AIRPORT COMMISSIONER 1 said she would bring SFO DIRECTOR and other people over to
BOVIS’ restaurant, Spinnerie, on Polk Street, so they can “rave about it.” AIRPORT COMMISSIONER
1 stated that they are not asking for anything and they have enough complexities and a proven entity so
they deserve to be in San Francisco, so she will share that with SFO DIRECTOR. AIRPORT
COMMISSIONER | asked what happened and BOVIS responded that they “lost to [COMPANY Y] the

AFFIDAVIT 29

FILED Ga

 
Oo Oo NHN DBD AH Fe WH YO =

wo Ww NHN NHN WN WV WN WN NO | =| Eee =e ee —_——
ao ss HN UO FO OY NOOO UL OlUlUlUCUCOClUOWUNSlUNSNCOCOMNCUROCUMwBGeN De OCS

 

 

Case 3:20-m)-70Q28-MAG Document 1 Filed O1/15/Z0 Page 34 of 79

first time and it was [COMPANY A] came in and... [OV]” AIRPORT COMMISSIONER | replied,
“Ok, because [AIRPORT COMMISSIONER 3] is very tied in to [COMPANY Y] so that’s probably
what happened but I didn’t know that because I probably could have talked to [AIRPORT
COMMISSIONER 3] and we could have worked out a deal.” CHS-87857 responded, “Really?”
AIRPORT COMMISSIONER | continued, “He and um, the guy who has [COMPANY Y],
[INDIVIDUAL 2], are like this, they do everything together.” CHS-87857 said, “Then they cooked it
outside before it came out.” AIRPORT COMMISSIONER 1 responded, “Oh, they cooked it outside. I
know they did.”

82. | NURU later said “Let’s make sure we work this correctly... after June things will get
very crazy... we need to lock this in.” AIRPORT COMMISSIONER 1 explained to the group she wants
SFO DIRECTOR to be fair since Company X thought they would win the last bid and she is “not really
asking for anything that is not right.” AIRPORT COMMISSIONER | continued by citing “the fact that
Mohammed is asking me” and noted that “he never asks me for anything.” Based on my training and
experience, AIRPORT COMMISSIONER 1’s reference to “the fact that Mohammed is asking me”
indicates NURU had already discussed guaranteeing the concession lease with AIRPORT
COMMISSIONER 1 prior to the meeting.

83. | There was also discussion about whether AIRPORT COMMISSIONER 1 might be able
to arrange to extend the bid deadline in order to give Company X more time. AIRPORT
COMMISSIONER 1 stated, “Stuff can always be pulled from the calendar. You’d rather me pull from
the calendar than for them make the wrong decision.” UCE-7982 asked if that was a possibility.
AIRPORT COMMISSIONER 1 responded, “It could be pulled from the calendar if there’s an issue with
it... if I find that...” BOVIS interrupted and said: “That the votes aren’t going the right way?”
AIRPORT COMMISSIONER 1 responded: “oh ... you got to pull it, because we got to fix it.”

84. AIRPORT COMMISSIONER 1 said, “I’m going to go back through and look at where
we are and what is ready to come up.... I’m going to make sure nothing is in place, that’s what I’ve got
to do.... I want to make sure somebody hasn’t been promised something, I want to make sure, I might
have to threaten them. No really, I don’t like the fact that he [pointing towards BOVIS] lost before...
you shouldn’t be spending any money, no, really, seriously, that’s not even necessary... it’s got to get

AFFIDAVIT 30
FILED (

 
a DD

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 35 of 79
a, itn,

approved.” AIRPORT COMMISSIONER 1 said, “I think I got [SFO DIRECTOR] where I want him.”
NURU then said, “Yeah, [AIRPORT COMMISSIONER 1], we’re gonna make this happen for them.”
AIRPORT COMMISSIONER 1 responded, “Oh, we got to.” Based on my training and experience, and
based on previous conversations involving AIRPORT COMMISSIONER 1, NURU, and BOVIS, I
believe when AIRPORT COMMISSIONER 1 said she thought she had [SFO DIRECTOR] where she
wanted him, AIRPORT COMMISSIONER I meant she believed SFO DIRECTOR would support the
bid by BOVIS, CHS-87857, CHS-87856, and Company X for Lease #5 at SFO.

85. Later during the same meeting, CHS-87856 discreetly brought up with NURU the idea of
paying $5,000 to AIRPORT COMMISSIONER 1. CHS-87856 said, “Hey Mohammed, [UI] we have
the $5,000 for you said [UI] so that’s a start.” NURU responded, “Oh, no, no, no, no, no, [UI].”. CHS-
87856’s response could not be heard but NURU stated, “Yeah, Ill call you tomorrow... I want to make
sure [UI].” CHS-87856 said, “We want to make sure that we sit down and discuss how we are going to
make it happen for both of us.” NURU said, “Ok... ok, we’re good. [UI]” CHS-87856 stated, “Man, you
make me carry $5,000 in my pocket for nothing. [UI] NURU said, “Man, I did you a favor [OV]... I
know, I know, but that’s ok. That’s ok. Pll have Nick put it in the safe for you.” CHS-87856 asked,
“Really?” NURU said, “Have Nick put it in the safe for you. He can do that.” CHS-87856 said, “Yeah?”
NURU responded, “Yeah, he can. Yeah, that way you don’t feel like you’re, you’re, | know how that
feels so...” and the two laughed. CHS-87856 said, “So we’ll talk next time then?” and NURU replied,
“Yeah, yeah, we're good.” CHS-87856 said, “Yeah?” and NURU replied, “No, we’re good. Yeah. Let
[AIRPORT COMMISSIONER 1] get, let’s get on with everything else.” BOVIS then indicated to CHS-
87856 through facial expressions and body language that CHS-87856 should discontinue that aspect of
the conversation. AIRPORT COMMISSIONER I may have noticed the conversation as she stated,
“You don’t need to do anything. I mean, please. This is what we’re supposed to do... I’m only doing
what I’m supposed to do, so I don’t have an issue, you don’t even need to feed me, this is what I’m
supposed to do... this is exactly what I’m supposed to do. And I’m getting old, I’ve been on that
commission for a long time. This is insane.”

86. Toward the end of the meeting, CHS-87856, CHS-87857, and UCE-7982 left, so UCE-
7982 could get them to the airport. AIRPORT COMMISSIONER 1, NURU, and BOVIS remained

AFFIDAVIT 31

> RISE,

 
10
11
12

14
15
16
17
18
19
20
21

23
24
a0
26
27
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 36 of 79

behind at the restaurant. As CHS-87856 departed, CHS-87856 told AIRPORT COMMISSIONER 1
how they hoped she could help them. AIRPORT COMMISSIONER 1 replied, “Oh, I’m going to do
everything I can.” AIRPORT COMMISSIONER 1 and BOVIS then exchanged contact information.
AIRPORT COMMISSIONER 1 did not say her number aloud as BOVIS noticed that he already had her
phone number in his phone. UCE-7982 asked NURU if they could contact him regarding the Transbay
Transit Center and NURU responded, “Oh, yes. You just tell me what’s up. The way I want... just go
through, if you feel like there is a hurdle or something then you tell me and then I'll unblock it.”

87. On April 4, 2018, at approximately 9:01 p.m., CHS-87857 made a recorded call to
BOVIS. CHS-87857 thanked BOVIS for the meeting and BOVIS asked CHS-87857 to put information
together for AIRPORT COMMISSIONER | including background on the last two failed bids and details
regarding the place they were interested in. CHS-87857 agreed, and asked if he could provide UCE-
7982 with BOVIS’ telephone number. BOVIS agreed.

(h) BOVIS Meets with UCE-7982 on April 5, 2018.

88. Later on April 4, 2018, at approximately 9:57 p.m., UCE-7982 sent a text message to
BOVIS. The message stated the following: "Hey Nick. This is [UCE-7982]. Sorry we had to run out on
you tonight but i had to get them to the airport. Are you available to meet for coffee in the morning to
continue our discussion?"

89. At 10:06 p.m., BOVIS called UCE-7982. That call was recorded. UCE-7982 and BOVIS
discussed meeting the following morning in order to continue the discussion from earlier that evening at
the restaurant. BOVIS explained briefly that he had hopes of expanding his chicken restaurant known as
"The Spinnerie" and hoped to talk to UCE-7982 about it the following morning. BOVIS stated that he
would call UCE-7982 at approximately 8:30 a.m. the following morning.

90. On April 5, 2018, at approximately 7:57 a.m., BOVIS again called UCE-7982. UCE-
7982 did not answer the call, but placed a return phone call to BOVIS at approximately 8:14 a.m., which
BOVIS did not answer. BOVIS sent UCE-7982 a text message at 8:15 a.m., which stated, "I will call
you back in ten minutes".

91. On April 5, 2018, at approximately 8:06 a.m., CHS-87857 made a recorded call to
BOVIS. BOVIS told CHS-87857 he would take care of everything so it “doesn't get any strange, you

AFFIDAVIT 32

 
10
11
12
{3
14
iS
16
17
18
19
20
zl
22
23
24
25
26

28

 

 

Case 3:20-mj-70028-MAG Documenti1 Filed 01/15/20 Page 37 of 79
ae

know, for them.” He added, "I'll take care of all that with the people." BOVIS said AIRPORT
COMMISSIONER | would start working their project after they provide her with information.

92. Shortly after, at approximately 8:18 a.m., BOVIS called UCE-7982. The call was
recorded. During the call, BOVIS explained to UCE-7982 that there was no longer any need to pay
$5,000 to NURU and/or AIRPORT COMMISSIONER 1, as had been discussed over dinner the
previous night. BOVIS stated that after dinner, he had a discussion with NURU and AIRPORT
COMMISSIONER | and offered AIRPORT COMMISSIONER 1 the $5,000 cash payment he had
brought with him to dinner. BOVIS stated that AIRPORT COMMISSIONER 1 did not want the money
and was going to award the contract of Lease #5 at the SFO airport to BOVIS, CHS-87856, CHS-87857,
and team, simply because it was the right thing to do. BOVIS apologized for bringing up the subject of
the $5,000 payment and again said it was not necessary. UCE-7982 asked BOVIS if he still wanted to
meet for coffee that morning. BOVIS stated he didn't know of a reason to meet unless there was
anything else UCE-7982 wanted to discuss. UCE-7982 explained that s/he wanted to explain to BOVIS
how s/he had come to meet CHS-87856 and CHS-87857 and do business with them, and some of the
services that UCE-7982 might be able to offer BOVIS. BOVIS indicated that he would like to have that
conversation. BOVIS and UCE-7982 agreed to meet for coffee at a Starbucks restaurant located in
Burlingame, California, at approximately 10:45 a.m. that morning.

93. UCE-7982, BOVIS, and BOVIS’ wife, then met at the Starbucks in Burlingame,
California. That meeting was recorded. UCE-7982 explained their business and relationship with the
CHSs. BOVIS stated, “San Francisco is very careful and it’s not pay-to-play, you have to know people
and do it correctly.” When UCE-7982 mentioned that everyone was different, BOVIS replied, “Out
here it’s about relationships and friends and stuff. So I’ve known people for a long time and they are
very good people and [UI] and as long as you work together but they don’t expect, a lot of these people
have a lot of money and stuff. They just need to know that you are a good person to work with and you
are not going to let them down... That’s mainly, like, we have all the criteria, we have the San Francisco
brands, we have everything for them, it’s just a matter of them, getting in front of the vote.” BOVIS
explained that AIRPORT COMMISSIONER | is fine with money and does not need anything and she is
a good person. He continued, “They do like, there is things I can do, like the restaurant, I can use it to

AFFIDAVIT 33

FILED Qa

 
wn & WW WN

oOo Oo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m)-70Q28-MAG Document 1 Filed ot/tsieo Page 38 of 79

entertain for them and do stuff. That way it is not a direct conflict or anything. They just have to be
careful of doing anything that is not right. Their jobs are more important than us.” UCE-7982
acknowledged BOVIS’ concerns and that every situation and every person is different in how they need
to be helped. BOVIS reiterated AIRPORT COMMISSIONER 1’s position and stated, “I didn’t mean to
say that about the money. I was just, giving them an example, I would just, she said no, that’s not what
she wanted. She feels the mayor died, he wanted this done, the last one, and they didn’t listen to him. I
guess, so, it’s funny, when you have a position like that and you ask for a favor, sometimes the guys
below them are doing all this hanky-panky stuff. See, if she was involved in the beginning, she would
have pulled it and she says she would have gone back and got the votes. I’m not a novice in the area but
I’ve been through a lot of votes and lost a few. So now I know if you want to win, you have to prepare.
Pll handle that but if you’re backing [CHS-87857] with whatever, the airport financing thing...”

94. This statement by BOVIS was a departure from what BOVIS had previously said about
giving $5,000 to NURU, per NURU’s instruction, in the recorded conversation with CHS-87857 on
March 21, 2018. It also stands in contrast to the April 4, 2018, meeting when BOVIS brought a
significant amount of cash in an envelope and said NURU told him to “just give her an envelope... and
that will be between me and ...you know, better no one knows.” Finally, this statement conflicts with
another statement BOVIS made to CHS-87857 and CHS-87856 on January 24, 2018 that NURU
“knows how to cover his back on all this stuff so it’s not a conflict or nothing.”

95. Based on my training and experience, I believe the change in what BOVIS was saying to
UCE-7982 was likely precipitated by conversation(s) between BOVIS and others, most likely NURU
and/or AIRPORT COMMISSIONER 1, regarding suspicions about UCE-7982. As discussed below,
this belief appears to be confirmed by subsequent recorded conversations between BOVIS and CHS-
87857, and an associate of BOVIS’s (INDIVIDUAL 3) and CHS-87857, in which BOVIS and
INDIVIDUAL 3 each questioned CHS-87857 about UCE-7982’s background. It is possible that
NURU, AIRPORT COMMISSIONER 1, and BOVIS discussed those suspicions when they remained
behind after CHS-87857, CHS-87856, and UCE-7982 left the restaurant on April 4 to go to the airport.
Toll records also show several calls between BOVIS and INDIVIDUAL 3 on April 5, 2018 after the
meeting with NURU and AIRPORT COMMISSIONER 1 and after the April 5, 2018 Starbucks meeting

AFFIDAVIT 34

FILED Qa

 
10
11
12
I3
14
15
16
17
18
19
20
21
oe
23
24
29
26
27
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 39 of 79

with UCE-7982 and BOVIS.

96. During the April 5, 2018 meeting, BOVIS also told UCE-7982 that he has known NURU
for a long time and NURU “comes through.” When asked about the cash they intended to pay the
previous night, BOVIS said NURU did not want anything. BOVIS stated the goal was to get into the
airport. BOVIS said if AIRPORT COMMISSIONER 1 said it was still open, “that’s all we need to
know.” If someone were ahead of them, they would have to wait for another location. Regarding the
money, BOVIS said, “I don’t want to do anything until we get this deal... then that again would be me
because they don’t feel comfortable doing anything with you.” UCE-7982 listed multiple ways to
construct payments and BOVIS responded, “That was my mistake. I’m sorry about that. That was sort of
my mistake to say that to [CHS-87857] because I shouldn’t have... that’s what I thought would ... I was
just going to do a little thank you thing. It wasn’t a, like a...” BOVIS did not complete his sentence.

97. BOVIS said that as far as his relationship with them was concerned, hopefully he could
get the deal through that. Later on they can deal directly with them but it takes a while to get to know
people. BOVIS reiterated “it had to be a relationship kind of thing and someone can’t just come in from
the outside.” UCE-7982 acknowledged BOVIS’ statement but said spending money to guarantee a
proposal is “smart business.” BOVIS replied, “You're absolutely right but I want to see it to make sure
there is a smooth path ahead of us. Not that there is already someone else, like last time, and they are
powerful. I don’t want to fight that.”

98. UCE-7982 said another concern is “a lot of times, the thank yous, they want on the back-
end and sometimes that is a percentage, like a two percent fee, or what have you, right. And so, you
know, we'd like to try to know that upfront in order to budget that in because at some point the money
kind of slides and it doesn’t work.” BOVIS stated, “I told [CHS-87857], normally it was a three percent
licensing fee, so I said this one will be a four, that’s all... and then that would take care of all that. So I
would handle all, everything.” UCE-7982 clarified, “Ok, so you’ll be handling everything out of the
back-end of your fee.” BOVIS stated, “Yeah, that way we don’t have to worry about [UI]. But we have
to get this job done. So, that’s the most important. I think that normally licensing fees range from
anywhere from, like, two to eight percent... so we’re right in the range so we wouldn’t be outside, it

wouldn’t [UI] your bottom line for anything.” UCE-7982 said s/he wrote a pro forma for Company X

AFFIDAVIT 35
FILED

 
eo SF NN DO UAH Fe WD LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 40 of 79
on en

and that their background is in accounting. BOVIS said, “So with the three million dollar a year
whatever, what is it, a thousand [UI] 1300 square feet?” UCE-7982 responded, “It’s somewhere in that
range, I forget exactly without looking at the [UI].” BOVIS said, “So it has to perform above three
million dollars or around there at the airport because you have union contracts... you have, you know,
because your price point is high so everything goes up... it’s a lot more expensive here in San
Francisco.” UCE-7982 agreed, “Sure, yeah, and most of the costs are on a sliding scale as the revenue
goes up.” BOVIS said, “[UI] so in that range you’re talking about a whole bunch of licensing fees, it’s
not a big number. When we are talking 10, 13 million dollar ones, then it’s, that makes me happier, but
I’m going to provide, I have the, I’m going to send you my package for the concept and I have a plan
there [UI] that one too... that’s on the outside, [UI] airport. It would be perfect for us to show we have a
licensing agreement in the airport, so that helps me too... I’m open to other... I’m flexible.”

99. UCE-7982 said, “Ok, so the fee on the back-end, it’s making a little bit more sense to me
now because, you know, honestly, I thought, if all they are asking for is $5,000, that doesn’t really make
any sense, right?” BOVIS replied, “That was just me, to take care of things, like, when dinner [UJ]... I
don’t need that, J can get it.” UCE-7982 stated, “The percentage fee on the back-end makes sense, that
that’s what they are looking for. And that is where I can offer companies...” BOVIS offered to find out
more and UCE-7982 said he “didn’t want to go into it blindly thinking that there wasn’t any of that and
then get hit with that on the back-end, you know.” BOVIS responded, “‘No. I just told [CHS-87857]
upfront before it was four, instead of three percent of the... it’s not much but it’s enough to take care of
all that... so... and I would have to take, do that myself.” UCE-7982 asked, “Is that already arranged
between you and, is that through, Mohammed?” BOVIS confirmed, “Yeah, yeah... that way everybody
is separated, you know.” UCE-7982 said, “Well so, you know, where that becomes important is going
down the road. If we [UI] them here, you know, I need to kind of be able to factor that in.” BOVIS
interrupted, “So I don’t have to act like a lobbyist.” UCE-7982 said it was important so s/he knows what
the expectations are.

100. Based on my training and experience, I believe BOVIS was saying he was going to
charge a 4% licensing fee instead of his usual 3% fee, that this would not raise any red flags because
licensing fees typically range from 2% to 8%, and that he would pay AIRPORT COMMISSIONER 1

AFFIDAVIT . 36
FILED

 
Be Ww Ww

oO SF SS DD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed outsize Page 41 of 79

(and potentially NURU), with the payment being provided though NURU out of his extra licensing fee
percentage in exchange for help with securing the lease. Moreover, in my training and experience, when
BOVIS said he would not have to “act like a lobbyist,” I believe he meant he would not have to continue
advocating for the lease but could rest assured that it was guaranteed.

101. BOVIS and UCE-7982 also discussed the Transbay Transit Center. BOVIS offered to
assist UCE-7982 to “get it through” and instructed UCE-7982 to “make it like it’s legitimate in whatever
way you can do it.” BOVIS added, “Mohammed said he would, that one is not a favor, the airport is
more complicated. That one, he runs it, he’s on the board and everything.”

102. Based on my training and experience, I believe BOVIS intended this to mean that NURU
has more direct control over contracts at the Transbay Transit Center and can more easily award
concession contracts to whomever he wishes.

103. UCE-7982 said s/he would be surprised if “to get to the top deck there wasn’t something
on the back-end of that” and BOVIS said he would find out. UCE-7982 asked if BOVIS would be
interested in putting one of his brands there and BOVIS said, “Yeah, yeah, and if there is some other
brand that would work better, I’m ok too, I’m not, you know, here to... I have my other businesses.”
UCE-7982 said he understood, but BOVIS has “all the connections here” and BOVIS replied, “I’m not a
lobbyist. Where I need to make [UI] connections [UI] I want to work with them in the airport.... That
is my main focus.”

104. BOVIS offered to contact AIRPORT COMMISSIONER 1 and let UCE-7982 or CHS-
87857 know the status of the airport lease. BOVIS said, “I would never not do it right, I just want, I
don’t need any help with that. I should not have said anything about that. I'll take care of that side, I’ll
be the, it makes her more comfortable.” BOVIS said, “I can’t guarantee anything because last time I
thought it was in the bag and it wasn’t.” UCE-7982 asked if people were taken care of ahead of time,
and BOVIS replied, “No, but it wasn’t necessary. It was just like a...” UCE-7982 added, “It’s almost
always necessary. It’s a surprise when it’s not, put it that way.” BOVIS said, “[UI] was based on results.
I don’t like to promise something I can’t do, so, I can’t, like, I don’t, [AIRPORT COMMISSIONER 1]
is not my good best friend. Mohammed I know well so I have to make sure [AIRPORT
COMMISSIONER 1] [UI] this is the closest I’ve come to the airport, now, with her, so that’s the closest

AFFIDAVIT 37

FILED GE

 
co SS JN DB OH HR WH LO =

Ne NM NR ND RD ND RD RD OR ee ee
oH 4NA BD WH FP HY HY FH DT BO CO AND WDB WH BP WO bw —§&§ COC

 

 

Case 3:20-mj-70Q28-MAG Document 1. Filed ouieie Page 42 of 79

I can get. I mean, the mayor is farther away from, the airport was like Siberia to, the, you know.” UCE-
7982 said he imagines the mayor may have pull at the Transbay Transit Center. BOVIS replied, “Oh,
definitely. Mohammed is in control of it, so that’s a different story... that’s a, he tells you do this, do
that, it’s done, deal. He’s not going to not come through for that... that’s an easy one. But the airport is,
the new person, and I have to know, I just need to know from her [UJ]. I’m worried she’s older, you
know, and you forget when you’re older. I don’t want to promise you guys, ‘Hey, I got the deal done’ so
I need to be, hear from her that there is nobody in the way, let’s do it, and I’ll feel real comfortable with
that.”

105. BOVIS’ wife added, “I think what happened in the past was Nick feels like ‘I don’t want
to promise anything that I don’t know what is going to happen.’ Like the last two, he thought for sure,
again the mayor and nothing happened. But they didn’t want anything from him. They didn’t want
anything to secure it. And they’re saying, and I get what you’re saying, if you have some security at the
beginning, then you feel like it’s going to go through. He can’t promise that because already two times it
did not go through. And now this time there is a difference.”

106. BOVIS stated, “Last time I put up money for a campaign, I did it through some site, it
was...” BOVIS’ wife added, “and it didn’t work but you didn’t know that the mayor...” BOVIS said, “I
put up the money upfront... I put up 15 last time.” BOVIS’ wife said, “... they said for sure. I remember
him saying it’s a sure thing. Don’t worry, don’t worry.”

107. BOVIS’ wife added, “this time like Mohammed said, ‘Why didn’t you talk to me? What
did you go to the mayor for? You should have been talking to me.” Mohammed told him, ‘He didn’t
know, he is [UI] mayor.’ So there’s, now, so this one, I would think, I would be shocked if it doesn’t go
through to be honest with you. There is no way this isn’t going to happen this time. If it doesn’t I’d be,
because it’s just been too many times and this is the third one and now Mohammed is going to, you
know...” BOVIS finished, “Yeah, he’s involved directly.” Based on my training and experience, I
believe BOVIS and BOVIS’ wife meant that NURU has more ability to get contracts pushed through the
airport via his connection with AIRPORT COMMISSIONER 1 than BOVIS could in the past solely
through BOVIS’s connection with the late mayor.

108. BOVIS told UCE-7982, “This is just regular business and we’ll find out about the airport.

AFFIDAVIT 38
FILED

 
i)

4a DH OO & WwW

10
11
12
13
14
15S
16
17
18
19
20
a1

23
24
25
26
27
28

 

 

Case 3:20-mj-70Q28-MAG Document 1 Filed 01/15/20 Page 43 of 79

As far as the transit one, [’1l ask him what is required for that but it’s very, it’s not a big deal.” UCE-
7982 said, “So, I mean, I can’t imagine that you’d be looking for a percentage on this, right? At the
airport? But not anything like Transit Center? Like, that’s a bigger, kind of, more complicated [UI]].”
BOVIS said he would “find out but I don’t think, yeah, can do a one-time thing. But I can handle that,
like, I'll be the lobbyist... I don’t know if I need to get a lobbyist license or anything... whatever. I don’t
want to do anything wrong or anything.” UCE-7982 explained that sometimes people look for an equity
stake and gave examples and BOVIS asked if s/he knew “how to make that work all properly, right?”
UCE-7982 confirmed. BOVIS replied, “I want to do everything right so let’s, I’ve never done [UI] or
straightforward, like, business.” UCE-7982 explained, “So they’re not really offering anything, it just,
you know, when it all comes out on paper, you know, it legitimizes everything on paper, you know what
I mean? It takes the stink out of it.” BOVIS replied, “Yeah, no, we don’t want to do that. I’ll see if there
is, | have another company we can buy a couple shares or something...’”” UCE-7982 explained that
companies could be created to send, for example, consulting invoices, which can then be paid through
the normal course of business. BOVIS commented, “So you’re saying you can help us set up legitimate
ones, that way of doing it.” UCE-7982 said yes and BOVIS replied, “Yeah, that would be better.”

109. UCE-7982 described that the $5,000 payment could be hidden as an entertainment
expense. BOVIS apologized again for telling CHS-87857 to bring $5,000. UCE-7982 thought the trip to
the city where Company X is based may have been a helpful thing to do and BOVIS explained he
thought of the idea so AIRPORT COMMISSIONER 1 could see Company X’s operations. BOVIS said
he wanted “to keep everything clean as possible, you know, because I’m, and you too, we don’t want
anybody to get in trouble for anything that is not right. So we always ... if you know how to do it
correctly, like, if you know how to do a thing where it’s not a, whatever you want to call it, service.”
BOVIS continued, “But, see, we just met right now so I don’t want to get, start talking about things that.
I’m going to take money [UI]... so ] have to make sure that I don’t get in trouble or do anything wrong,
so, yeah, | just want to get this thing in the airport.” UCE-7982 acknowledged his statement and said
those were the services that could be offered. BOVIS’ wife referred to this as "creative accounting."
Based on my training and experience, BOVIS, his wife, and UCE-7982 were referring to the need to
cover up the payments by creating a fake consulting agreement, or a fake purchase of stock, in order to

AFFIDAVIT 39
FILED

 
SN DH WO F&F WY WNW

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m)-70Q28-MAG Document 1 Filed o1/15/Z0 Page 44 of 79

avoid detection by law enforcement.

110. BOVIS said, “Just give me a little while for me to feel more comfortable and then we can
do whatever we want to do. Just takes, I just need to be careful not to make any mistakes. I don’t want to
promise anything I can’t deliver... I just want to get this one thing here done, whether I lose a little
something something it’s not important but I want to produce this one and from there we can build a
relationship...” BOVIS continued, “As far as helping you guys, I like to introduce you to people, I don’t
have to make money during the deals but I'd like to get this one, my brand, in the airport. Then after that
if I can connect you to people who can help you at the airport, I’d rather do that too... So that would be
my goal, I wanted [CHS-87857] to get involved with them, get to know all of them and stuff, that way
he has, because you are going to be doing other stuff at the airport too...”” UCE-7982 said s/he was
grateful BOVIS organized the meetings. BOVIS said, “To be honest with you, Mohammed does favors
for people all the time and gets nothing out of it, so it’s not uncommon.”

111. BOVIS said he would make sure AIRPORT COMMISSIONER 1 has a “green light” and
then he will feel comfortable and said, “I’1] handle that part of it.” UCE-7982 asked BOVIS if “that” was
going to NURU, AIRPORT COMMISSIONER 1, or split, and BOVIS replied, “I’d rather just deal with
Mohammed, he’s my friend.” BOVIS requested UCE-7982’s help to design a consulting structure and
said he would check with NURU to see if he has an existing company, adding, “he is very cautious, he
has, he’s never, he said no one ever, he doesn’t take money, but sometimes we can do it to a cause, or
something, yeah, maybe like a nonprofit or something... I can ask him. I’ve got to be real careful about
that kind of stuff because of the position he is in.” UCE-7982 said, “A donation to a charitable cause is a
pretty easy expense to put on the books, you can pay [UI]. If he’s looking for that one percent fee, was it
one percent he was looking for, right? Is that the bump from three to four?” BOVIS confirmed. UCE-
7982 continued, “So if that’s where it gets a little more complicated, if it’s going direct to someone,
sometimes it has to do one of these, you know, to get to somebody, so construct that ‘creative
accounting,’ right? But if he wants it to go to a charitable cause, that’s pretty easy to do. But you know,
that usually doesn’t get to him, you know.” BOVIS said he would find out what NURU wants and if it
matters to him. BOVIS stated, “I came up with the idea of this whole four percent thing for me and I

would handle anything I need to do with him, you know, that was the simplest way. But if we are going

FLED *
FILED

 
oOo CO NN DBO A S&S YW NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case $:20-m)-70Q68-MAG Document 1 Filed ot/t5ye0 Page 45 of 79

to do something in the future with others, then I don’t know if he can do that or not, it might not even...”
Based on my training and experience, I believe BOVIS was explaining that the easiest idea would be to
just pay NURU directly out of BOVIS’ licensing fee, for NURU to give to AIRPORT

COMMISSIONER 1, but in the future, he was not sure if that arrangement would work for channeling
payments through NURU for others.

112. UCE-7982 explained that if the payments were discovered, it could cause trouble for all
involved, including BOVIS, NURU, AIRPORT COMMISSIONER 1, CHS-87857, CHS-87856, UCE-
7982, and UCE-7982's lender. BOVIS said he needs to know more about UCE-7982 and will feel more
comfortable letting UCE-7982 handle that. UCE-7982 explained that being straightforward is easier than
speaking in riddles. BOVIS replied, “Well, in my brain, what if this is some sort of FBI sting or
something?”

113. BOVIS then said, “my friend was looking [UI] companies [UJ] and they can talk direct.”
BOVIS reiterated he does not want to “do it wrong” and NURU does not want problems. BOVIS shares
his relationships “always do it for favors, I never do it for profit or anything, so that way I’ll never be in
trouble... but the other thing is that, it concerns my brand and stuff, and I want to do everything right.
But to be honest with you, like the airport deal, it’s not really a pay-to-play thing because it’s, she, we
have brands that, like I was telling you before, I have a legacy bar, I have the old, historical... the Gold
Dust in the Lefty O’Doul’s, this are famous institutions that deserve to be in there, just like the other
ones. The other ones got in there however they got in there, you know, that aren’t that. There are other
ones that are, like the Buena Vista is a legitimate historical thing in San Francisco. Then you see some
other brands that aren’t really San Francisco brands in the airport, so, however the professionals do it,
like, your, another brand comes in and they hire the people to go smooth the way, however it’s done, I°1l
follow those guidelines, fine. So if this is standard business practice, that’s fine.”

114. BOVIS told UCE-7982 that he now understood things more clearly and “it was
uncomfortable for me to talk anything that’s not, like, [UI] with someone I don’t know because I don’t
want to get in any trouble or do anything... I’d like to do everything right so if you’re familiar with the
way those things work, I’m glad to work with you.” BOVIS apologized again for mentioning the $5,000
and said he told CHS-87857, “I was going to do that myself, you know, and she didn’t even accept it

AFFIDAVIT 4l
FILED QL

 
oO Se HN KH DA FSF WD NO —

NH vp Bb KR KO KO KN NO RO mm mmm meme le
eH AN HD AW F&F WO NYO |§ DBD O 6B SI HB A BP WH LPO KF OQ

 

 

Case 3:20-mj-70928-MAG Document 1. Filed ou1o(g0 Page 46 of 79

anyway... no, she [UI] she ended up calling me back and to be honest with you, believe it or not, some
people do stuff [UI] because they think it’s the right thing to do too, you know? I know that sounds a
little far-fetched but it is true... I’ve done things, I really have a lot of time and money to helping the
Chinese hospitals for the city and these people do believe in community, you know? In the business
world you don’t really believe in that.” BOVIS continued, “I just wanted to be careful how I presented it
because if you say you are going to do this for that, you’re in the danger zone. But if I say this for, you
know, benefit for that, that’s ok. It’s just how you word it.”

115. In my training and experience, I believe BOVIS was telling UCE-7982 that they needed
to be careful with their language in order to retain a plausible basis to deny that their payments were
made in exchange for official acts.

116. On April 6, 2018, at approximately 3:39 p.m., CHS-87857 made a recorded call to
BOVIS. BOVIS told CHS-87857 that he spoke with NURU and others and they want to do the project
for them and there is nothing involved where they need to help. BOVIS thought UCE-7982 was
aggressive with money and BOVIS stated it was not necessary at that level. BOVIS stated it was his
fault for mentioning the money and it was his idea, not something NURU needed, and BOVIS wanted to
“make sure I don’t get anyone in trouble or something.” BOVIS said, “They don’t need any, you know,
money up front or anything like that. I thought that would help but it’s not necessary.” BOVIS said it
was a mistake he mentioned the money idea and that he should have never said that “because it gets a
little weird” and they “have really big positions.” BOVIS added, “You know, I take them out to dinner
and do stuff like that, that’s all. You know, normal business stuff is fine. They like that.” The
conversation concluded with BOVIS asking CHS-87857 questions about UCE-7982 and explaining his
concerns. This conversation stands in contrast to BOVIS’s statements to UCE-7982 about providing a
payment to NURU on the “back end” that would be deducted from his licensing fee. In my training and
experience, I believe BOVIS had become worried CHS-87857 and UCE-7982 might be working with
law enforcement, and wanted to cover his tracks by claiming no payment would be made.

(iii) BOVIS Distances Himself From UCE-7982
117. On April 10, 2018, at approximately 10:32 a.m., CHS-87857 made a recorded call to
INDIVIDUAL 3. INDIVIDUAL 3 stated he had been speaking with BOVIS and would like some

AFFIDAVIT 42
FILED Waa L

 
B&B Ww bb

Oo Co NS HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-m)-70028-MAG Document 1. Filed O1/15/20 Page 47 of 79

background on UCE-7982. INDIVIDUAL 3 mentioned that the source of the money is always a concern
because he wants to make sure it’s clean money. INDIVIDUAL 3 also stated that he was concerned
about UCE-7982 because UCE-7982’s holding company is very new and was formed as of this year,
and CHS-87857 said they had worked with UCE-7982 for about a year. INDIVIDUAL 3 said he would
ask UCE-7982 questions, “[b]ut I was just concerned because I want to make sure that, you know, we
have worked with you last year, and as we are going forward here, I want to make sure, you know, this
is a new person that was interjected. And Nick was having some hard time trying to explain who he is,
what he is, what his role was. But I understand very clearly the private equity issue. I understand the
funding issue from the banks very clearly. I just want to get, kind of, a grip on [UCE-7982] here and his
company...” INDIVIDUAL 3 said he would call UCE-7982 but he wanted to speak with CHS-87857
first.

118. INDIVIDUAL 3 summarized the information CHS-87857 provided regarding UCE-
7982. CHS-87857 asked if there was a problem and INDIVIDUAL 3 said they were checking because
they looked into UCE-7982’s information and couldn’t find anything. For example, his company was
filed this year, the company was brand new (which would make sense if it was a private family) his
telephone number was cell phone only, there was no office number or office number on the website, and
his website was brand new.

119. INDIVIDUAL 3 stated, “It’s kinda like an invisible person and I wanted to know a little
more about him.” INDIVIDUAL 3 again referred to UCE-7982 as an invisible man and said his
“greatest suspicion is that his telephone number is a pre-paid cellphone number with a billing address in
[out-of-state city] to an apartment complex with no apartment number... so that means no bill is mailed,
he just reloads the phone with a private, reloads the phone when he needs to have service. And that’s my
biggest concern.” INDIVIDUAL 3 said BOVIS was nervous and asked, “Who is this guy?” Based on
my training and experience, I believe INDIVIDUAL 3 was concerned that UCE-7982 was not who s/he
claimed to be, and was concerned that UCE-7982 might be working for law enforcement.

120. INDIVIDUAL 3 continued with his concerns and told CHS-87857 they had a private
investigator look into UCE-7982. INDIVIDUAL 3 will speak with UCE-7982 with BOVIS and wants
“to be sure of what we got coming in, and that it’s all, you know, legitimate, and, you know, done above

AFFIDAVIT 43
FILED @

 
10
11
12
13
14
15
16
17
18
19
20

No
—

NM
to

24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 48 of 79

board, and legally and all that stuff. So, that, um, which is my focus.” INDIVIDUAL 3 said BOVIS
came to him and said “Hey [INDIVIDUAL 3], I met this guy and I ran out the company, and it doesn’t
seem to be there.” BOVIS wanted to know a little more about him because he was a bit pushy and
intense. Per INDIVIDUAL 3, BOVIS said to himself, “Hey, what is this? I need to know more and be
more comfortable with him.” INDIVIDUAL 3 said he would call UCE-7982 and ask him about his
business, which he did on April 13, 2018.

121. On April 18, 2018, at approximately 1:00 p.m., CHS-87857 made a recorded call to a
conference call line with BOVIS and INDIVIDUAL 3 already on the line. CHS-87857 asked for an
update and BOVIS said AIRPORT COMMISSIONER 1 has not called back and said they ran out of
time. Also, UCE-7982 was concerning them.

122. BOVIS stated, “In order to do this airport thing, you have to show the finances, and he’s
as a broker, whatever he’s doing, he’s not even a legitimate business. He has no, he’s a, he’s a ghost.
There’s no, he just has a recently new number, a new domain name, a new email. Just created in March.
So it’s sort of hard to, we’re going to waste our time if we go before the airport with him as our
finance.” CHS-87857 explained he was not concerned about the finances and bidding process.

123. BOVIS replied, “This [UCE-7982] guy got me nervous, the way he was doing this. I just
don’t feel comfortable working with him. I’m sorry about that but he’s uh, like, fake business card, fake
things, started asking a lot of questions, made it seem a little bit squirrely.”” CHS-87857 said he would
still like to work with BOVIS. BOVIS responded, “Yeah, me too. So if we can do it without him, but
I'd like to know more, a little more about him just to clear the table, because this guy came out of the
blue, from nowhere, and no, he doesn’t exist. So it’s a little frightening to work with someone who is
like that.”

124. CHS-87857 asked INDIVIDUAL 3 if he researched UCE-7982. INDIVIDUAL 3 said he
did. “He did call me, because I called him and left a message. When he talked to me I asked him where
are you located, where’s your business office? He didn’t want to give it to me, he said ‘I’m in Florida
but I’m never there.’ I asked him, I said, 'what’s the source of the funding?’ I asked him if he was a
placement agent; and he got a little upset by that. I said where’s your funding coming from, and then he
says ‘a private, a wealthy private family in Florida.’ And I asked him, I said ‘ooh, great, would you be

AFFIDAVIT 44

Fa |

 
bo

10
1]

13
14
15
16
17
18
19
20
21
22
5
24
25
26
a9
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 49 of 79

willing to share that information?’ He says ‘no they want to remain anonymous.’ So, you know, I was
trying to, because I want to verify who he is, you know, we’re very concerned reputation-wise that
money would be coming from you know, a cartel or any situation like that, and he just, kept, more
saying “I don’t know you, I haven’t met you, where did you come from, who are you?’ those kind of
things to me. And I explained that [BOVIS] and I work together on other projects and we’re partners
and [BOVIS] had asked me to look into him. And I wanted to get more information. So we know his
website was opened in March in [another city] and in fact it was opened after [BOVIS] had first met
with him, and the phone is, according to the private investigator, the phone is like I told you before is
just one of those pre-loaded phones. We can’t, the investigator’s databases couldn’t find on the
information they had, could not find a location for that company or anything listed for [UCE-7982]. And
basically, he’s a ghost. If we had a social security number, or a driver’s license number, or date of birth
we could probably do a lot more.” BOVIS added, “Or the name of the business.” INDIVIDUAL 3
continued, “Yeah, what is the real name of the business? And where is it registered as a business?”

125. | CHS-87857 said he would contact UCE-7982 to see if he can respond to their questions.
CHS-87857 asked if there was still room for an extension. BOVIS replied, “Yeah, I believe I can do
that, if it’s just with us. But if you could do me one favor just to clear this up, all we need, is like, do you
have a number you've talked to him before from, like an old another phone number before he got this
number, or an email or anything, like, how you met him or anything like that?” CHS-87857 said he
would get BOVIS that information and BOVIS said, “then I’Il work on extending it... I'll work on
trying to extend the thing for at least three weeks.” CHS-87857 asked BOVIS and INDIVIDUAL 3 what
information they wanted. INDIVIDUAL 3 replied, “Who are we dealing with is the issue. And that’s
what was the concern. | have not met him, so ... that was the concern.” BOVIS added, “You can do your
money thing. But we need to clear up it’s not like we said some kind of funny money or something,
because we have to go into the airport you know it’s the government and we don’t want to get any
problems with that, that’s all.” CHS-87857 said he would contact UCE-7982 and asked BOVIS to
determine the status of the project. BOVIS said he would do that and stated, “If you can just find out
about that and make us a little more comfortable with what happened with him. Got a little worried,
that’s all.”

AFFIDAVIT 45
FILED;

 
Oo Oo NN DH WH SP YW NO

No YN BN KN KH KN ND KR RD wm mm let
a NN DN UAW FP WY NY KY FDO Oo Soe HN DH AH BP WHY NY SS CO

 

 

Case $:20-m)-70028-MAG Document 1 Filed ot/dsize Page 50 of 79

126. On April 23, 2018, at approximately 1:49 p.m., CHS-87857 made a recorded call to
BOVIS. BOVIS told CHS-87857 that INDIVIDUAL 3 was also present during the call. CHS-87857
asked about INDIVIDUAL 3’s recent text and the status of the lease. BOVIS said “we have a really
good chance of doing it” but they can’t extend the May 2 deadline. CHS-87857 was disappointed
because they missed the opportunity and said he is going down to Florida to check out UCE-7982’s
address. BOVIS stated he was concerned about UCE-7982’s address, the “throw phone from, you
know, Metro PCS,” and that the domain name was recently created. CHS-87857 said he would obtain
information and provide it to BOVIS. BOVIS was appreciative because he wanted to know whether
UCE-7982 is legitimate businessperson and stated, “it gets a little squirrely when you know, when we
deal with someone who’s, uh, going to be a ghost.” BOVIS stated he will definitely work with CHS-
87857 on the next RFP, and if he can qualify UCE-7982 they’ll work with him too, but right now it’s a
“little strange.” BOVIS apologized but said to work with people they need to know they are “all right.”

127. On April 27, 2018, at approximately 7:02 a.m., CHS-87857 made a recorded call to a
conference call line with BOVIS and INDIVIDUAL 3 already on the line. CHS-87857 said he met with
UCE-7982 in Florida and described his office space. CHS-87857 said he was comfortable with UCE-
7982 and s/he answered a lot of the questions BOVIS and INDIVIDUAL 3 had. INDIVIDUAL 3 stated
that BOVIS was uncomfortable with UCE-7982 and asked, “Who really is this guy? What is his history
and who does he represent?” CHS-87857 explained that UCE-7982 worked like an account
representative for multiple wealthy families. BOVIS was concerned because he was not registered and
that there was nothing in UCE-7982’s name.

128. CHS-87857 said he was disappointed because it was too late for this RFP, but said he
was interested in working with BOVIS and INDIVIDUAL 3 either with UCE-7982 or with traditional
financing. BOVIS said he felt uncomfortable and INDIVIDUAL 3 said that although he did not meet
UCE-7982, he had a short conversation with UCE-7982 and believed s/he was not forthcoming. BOVIS
told CHS-87857 that “working with you has been a pleasure, I mean, and I want to do it. I just got a
little worried with [UCE-7982], that’s all.”

129. BOVIS said it was not his business if CHS-87857 wanted to work with UCE-7982 but
that he, BOVIS, did not feel comfortable working with UCE-7982 because UCE-7982 was not licensed

AFFIDAVIT 46
FILED

 
o SH NY DB A FP WY NY

No NYO YP NO NO HPO NY NO NO | HS FF eRe OO Re OO eee
oo ~ NSN A FP WY NO —|& DOD DO CO SN HB A FP WO NY KF OS

 

 

Case 3:20-mj-70928-MAG Document 1 Filed o1/15/Z0 Page 51 of 79

or registered as a placement agent. (This stands in stark contrast to BOVIS’ previous concern that he
expressed to the UCE on April 5, 2018, that it might be part of an “FBI sting.”) BOVIS said they would
see whether Lease #5 got postponed for now, or if they would wait for the next one, but he still felt
uncomfortable about UCE-7982. INDIVIDUAL 3 said the current situation is that UCE-7982 should
never have come out to San Francisco, and that UCE-7982 acted in a manner that caused BOVIS to
become suspicious, which led to them discovering that UCE-7982 “has no footprint.”

130. | CHS-87857 responded that if they were not comfortable they did not have to use UCE-
7982. INDIVIDUAL 3 said the headline risk was that if there was a deal at the airport and UCE-7982
was financed by the president’s family, it would be big news. INDIVIDUAL 3 further explained that
they did not want it to be cartel or organized crime money either. CHS-87857 said he did not think any
of that was an issue and asked BOVIS to talk to AIRPORT COMMISSIONER 1 to identify the next
opportunity so they can get a head start. BOVIS concurred.

(iv) Renewed Contact: NURU Meets with the Confidential Sources in his
Office

131. Notably, the confidential sources renewed contact with NURU in February 2019 and
NURU agreed to meet with them. After CHS-87857 texted NURU about setting up a meeting to discuss
business opportunities in San Francisco, NURU responded and suggested CHS-87857 meet NURU in
his office in San Francisco City Hall. NURU met with CHS-87856 and CHS-87857 on February 13,
2019 inside NURU’s office, which is inside the Department of Public Works office suite in City Hall.
The meeting lasted approximately forty-five minutes. Based on my training and experience, I believe
this shows NURU had not withdrawn from the SFO Scheme by the time of the April 4, 2018 meeting
(discussed above) and was not bothered by the discussion of a bribe with one of the confidential sources
on that date. If he had objections to bribing a public official, I believe NURU would not have agreed to
meet with the confidential sources again, and certainly not in his office in City Hall.

132. During the meeting CHS-87856 and CHS-87857 asked how they could expand their
business in San Francisco, specifically as to the San Francisco Airport and the Transbay Terminal. CHS-
87857 said he talked to the executive director and a real estate person regarding the Transbay Terminal
and NURU said CHS-87857 should continue to talk to the real estate people “because they’re the people

AFFIDAVIT 47
FILED

 
Oo co NSN WB UW FR WY HPO —

NB BO NM NK BRO RD DD ORD ORD eet
ao SN WO WA FBP WO NYO KF CD OBO BoB NQ HD A FR WO HBO KF CO

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 52 of 79
-~ or

that are handling the leases and spaces...that’s who we hired to do that.” NURU said he does not run the
day-to-day operations of the terminal, but “if you need help, I will call [TJPA EXECUTIVE 1] and say
‘Hey, you know, help these guys’ or or ‘what’s going on, why can’t they get what they want?’” When
CHS-87857 asked “So you get in there? You can help?” NURU responded “A little bit, yeah, if it’s
there.”

133. When they discussed possible airport concession contracts, NURU said he had another
possible contact at the airport, rather than AIRPORT COMMISSIONER 1, because he had not seen
AIRPORT COMMISSIONER 1 except for at one event recently. CHS-87857 said “the airport is our
main focus, right? And we wanted to kind of talk to you and see if you can, there’s anybody you can
send us to, or if there’s anything that you can do to help us just get back into that, into the winning circle
over here. You know, I know they [new concessionaire bids] are going to be coming up. I know there’s
going to be opportunities coming up and.” NURU cut off CHS-87857 and said “so let me know when
you.” CHS-87856 then cut off NURU and said “We need to plan before.” NURU responded “I know,
but when it comes up...you need to know what you’re doing and follow it...the good thing about this
city is we’re transparent, so I guess you know what’s happening.”

134. Later in the meeting, CHS-87857 said he needed “someone on the ground here to kind of
help us with local brands, so we need to hire somebody. Do you have any, a good person we can hire,
uh, that can be our eyes and ears down here...like our consultant down here?” NURU responded “Yeah,
you know, I kind of know what you need, but I need to.” CHS-87857 then said he would send NURU
some information on his business and NURU responded “Then I can figure it out, like. ..’°cause I want to
get somebody who you can trust.” Later in the meeting NURU reiterated this and said “Let me get you
the right partnership.” When CHS-87857 asked where he should send NURU his business information,
NURU responded “personal email” and provided his personal email address. Based on my training and
experience, the context of this meeting, and the prior contacts between NURU and the confidential
sources that involved discussion of a $5,000 bribe, I believe NURU was telling CHS-87856 and CHS-
87857 that they needed to hire a consultant who they could trust because that person might have to
provide benefits or pay bribes to officials in order to get certain city contracts. Furthermore, I believe
NURU was trying to conceal his involvement with CHS-87856 and CHS-87857 from public disclosure

AFFIDAVIT 48
FILED

 
oOo f©& NI DR A fF WW bb

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed on/1 sige Page 53 of 79

laws that applied to his official email address because he knew he should not be involved in this kind of
conduct and, for that reason, was instructing the confidential sources to use his personal email rather
than an official government email that would be subject to public disclosure.!®

135. Toward the end of the February 13 meeting, CHS-87857 said “next time we gotta make
sure to go out to dinner” and NURU responded “no, we will, yeah, it’s just, we have to book way in
advance, that’s the problem...I wanted to go, and you know, it’s like God man, I can’t figure it out. It’s
been crazy. I’ve been up since seven o’clock.”

136. As the meeting concluded, NURU asked CHS-878576 and CHS-87857 how their
relationship with BOVIS was and they responded that it was good, but BOVIS was too busy for them.
NURU said BOVIS had been busy opening Lefty’s Ballpark Buffet, but “we’re trying to get it to work.
It can’t really now...it’s not the season.” I believe this statement means NURU has an ongoing
relationship with BOVIS and is still attempting to help BOVIS financially with his business, likely
through NURU’s official position.

137. Based on my training and experience, I believe NURU has no legitimate official capacity,
either in his position as the Director of the Department of Public Works, or as the Chair of the Transbay
Joint Powers Authority (TJPA), to seek to help outside businesses obtain concession contracts in San
Francisco. As detailed above, the bidding process at the airport is required by law to be a competitive
process and any contact with airport commissioners or city officials, like NURU, with the intent to
influence the process, is prohibited. Similarly, there is no legitimate reason for NURU to be using his
official position to steer individuals (who have asked for his improper assistance in securing airport
concessions) to invest in the Transbay Transit Center.

138. I believe NURU met with CHS-87856 and CHS-87857 because NURU believes he can
benefit financially from helping them. This was the second time that NURU tried to push CHS-878576

 

‘0 On February 22, 2019, CHS-87857 sent NURU an email that provided a link to a documents
regarding CHS-87857's business. CHS-87857 sent NURU a follow-up text message on February 28,
2019. NURU did not respond, but I understand (from other agents and my own experience with this
investigation) that delayed communication was not out of the ordinary for communications between
CHS-87857 and NURU. No further contact with NURU was attempted at the direction of law
enforcement. I learned about these email and text contacts on April 9, 2019, after a conversation with
another FBI field office.

AFFIDAVIT 49
FILED

 
oO So YN DH OO BP WD NH

Ny NO SN KH BO NO RO NR ROO mm me me eet
oo NY DBD WA FP WD NY F|F§ DT OBO CO SY HDR A BP WD HN KF CO

 

 

Case 3:20-mj-70028-MAG Document1 Filed O1/t [ee Page 54 of 79
oa

and CHS-87857 toward business opportunities in the Transbay Transit Center. The first occurred in
connection with discussion of a $5,000 bribe to an airport commissioner (which BOVIS reported was
NURU’s idea) during meetings and conversations in March and April 2018. The March 19, 2018
meeting underscores NURU’s intent. Although the apparent purpose of the meeting was to help CHS-
878576 and CHS-87857 rig their bid for an airport concession, NURU began by telling the group about
the Transbay Transit Center, its size, and anticipated concessions opportunities. He also explained that
he, NURU, was in charge of the project, shared confidential information from the last board meeting
about recent negotiations for commercial space, and helped arrange a tour of the Transbay Transit
Center for UCE-7982 and CHS-87856 (which occurred on March 20, 2018). NURU again pushed
opportunities at the Transbay Transit Center during a meeting on April 4, 2018, with BOVIS, UCE-
7982, CHS-87856, CHS-87857, and AIRPORT COMMISSIONER 1. Based on this prior conduct and
the February 2019 meeting, and my training and experience, I believe NURU intends to use the
Transbay Transit Center and his role as chair of the TJPA, and more generally his official position as the
Director of DPW, as opportunities to corruptly exert his official influence to obtain benefits for himself
and his associates.
2. Multimillion-Dollar Mixed-Use Development Scheme

139. Agents have intercepted numerous communications between NURU, BOVIS, and others,
regarding NURU abusing his official position as director of DPW for material gain, in exchange for
official actions. These communications about additional schemes further corroborate NURU’s intent to
corruptly use his official position in relation to the airport scheme, as well as underscore his pattern of
fraudulent conduct. In particular, NURU appears to be attempting to use his official position to benefit a
billionaire developer in China who is developing a large, multimillion-dollar mixed-use proj ect in San
Francisco, California. This individual has been identified by agents and is referred to here as
DEVELOPER 1.!' In exchange for travel and lodging, hi-end liquor, and other gifts and benefits, NURU

claims to be working behind the scenes using his official position to help DEVELOPER 1 with getting

 

'' The identification of DEVELOPER 1 is based on open source information, the name used in
NURU’s address book for this individual, and a personal photograph of NURU and DEVELOPER 1
together in China.

AFFIDAVIT 50
FILED

 
nA & Ww bw

oO CO IN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case $:20-m|-70928-MAG Document 1 Filed on/1 ime Page 55 of 79

the necessary city approvals to open the multimillion-dollar development.

140. DEVELOPER 1 first surfaced in the investigation in the late fall of 2018 when agents
began to learn more about NURU’s then-upcoming trip to China. During a call utilizing his cell phone
on October 21, 2018, NURU talked to his girlfriend, GIRLFRIEND 1, about his pending trip and how
he had to have a serious conversation with CONTRACTOR 2 regarding finances. CONTRACTOR 2 is
a building permits expediter who is affiliated with NURU. NURU said, “I don't know, just keep on
investing. I mean I'll be having a serious talk with [CONTRACTOR 2] on this trip... Yeah, but you
know, [CONTRACTOR 2] and [INDIVIDUAL 4], those two, they're nice people, but they are very
shrewd businessmen, so you have to be careful with them. They're very (silence)... Yeah, but people
like [INDIVIDUAL 4] and [CONTRACTOR 1], like if they made a hundred thousand, they'll give you
like two... Yeah, because they just ethically, they just you know, that's how they make money. They're
very shrewd. I mean [INDIVIDUAL 4] and [CONTRACTOR 2] are like that... Yeah, that's how they
are, they're just, that's just, I mean they're nice people but that's how the business model in their head
works... Well you have to be um, you have to be clear on the dealings and when you start having those
conversations with them they start getting nervous and they try to stay away from (UI)... That's why
both of them get along very well because they have the same type of thinking... And [CONTRACTOR
1], he used to work, he's worked for both of them and he wasn't, he wasn't a (UI) until he left them.”
Based on my training and experience, and the context of this call, I believe NURU wants to be as
successful as CONTRACTOR 2 and believes that he can talk more freely with CONTRACTOR 2 in
China. As discussed in further detail below, I believe CONTRACTOR 2 has paid for or subsidized part
of NURU’s trips to South America and China in 2018. I believe that CONTRACTOR 2 provides these
benefits to NURU so that NURU will use his official position to help CONTRACTOR 2 when needed.

141. On November 4, 2018, at approximately 9:21PM, NURU called GIRLFRIEND 1. NURU
told GIRLFRIEND 1 about his trip to China that he just took with his daughter and CONTRACTOR 2.
NURU described for GIRLFRIEND 1 the many gifts he received during this trip. NURU said that unlike
on the way to China where he flew in first class, this time NURU flew business class back to San
Francisco. NURU began by telling GIRLFRIEND | about a wealthy friend of his who lived in China
and how NURU and CONTRACTOR 2 stayed at his resorts during their vacation. NURU said, “Oh

AFFIDAVIT 51
FILED

 
 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 56 of 79

boy, oof. We had a great time. Are you kidding? We had a great time. It was great. The last few days
was just, it was almost, it was almost a little scary because we had agents you know, like when we went
to the to, outside our hotel room, they had guards outside our hotel room. (laughs)... You know my
friend that has the plane?... Well I have a friend that has a, he's the fifth richest guy in China... I know
him through [CONTRACTOR 2], but anyway, so he's really rich, I mean, he's like, anyway we went to,
we had uh we had dinner with him on, what day was that? On Friday, oh no we had lunch with him on
Friday and they ask ‘so hey, what are you guys doing for the rest?” We told him we were going to this
little hot spring town where they have these hot springs and stuff... And he's like ‘No, you're going to
my hot spring.’ (UI) his people on the phone making phone calls and he has his (UI) he says ‘My van is
outside to take you to my resort’... And we get there and they're like all these people, all these like
agents with things in their ear and stuff all waiting for us. We like ‘oh shit, what's going on
[CONTRACTOR 2]?’ (UD)... Yeah, thing is we get there, they take us to our rooms and everything and
they're, everybody's in their room and then as soon as I come out, they're like still outside our room. I'm
like ‘Oh man, what's going on?’ And then they're like ‘Uh, in ten minutes we're going to go take a tour
of the whole place’ You know, then we took a whole tour and everything. They gave us (UI) it was a
big, they have like a whole community center and basketball courts, swimming pools, yoga... Yeah, he
owns the whole, the whole spa and the hotel. Yeah and he has many. He has a hundred and five, five-
star hotels in China... Yeah, we stayed, we stayed in uh we stayed at uh Seven Star Hotel, he owns it.
Conrad, and then we stayed at the Park Hyatt, he owns that one. And the last time I went with grandma
we stayed at the Ritz-Carlton, yeah... Yeah actually, he even told us, he told us, you know, ‘did I send
you some pictures of like this mansion that we went to?’” NURU continued, “Oh, no this was uh,
anyway, we went to this mansion. He has like a mansion, it's like the White House. It's worth billions of
dollars, like (UI) and art and Chinese paintings... This is the guy that uh, bought the, did I tell you
about a guy that bought 2,000 acres in [Bay Area city]? He wants to build... He wants to build a (UI)...
Anyway, he's got a lot of real estate in America. He the guy we uh, when we had we had dinner at his
house, we had like the Vice President of [FOREIGN COUNTRY 1] there, when we had, we sat at...
Yeah that's [DEVELOPER 1’s] house, but apparently he doesn't live there because it's too, you know, he
lives on, he has four floors on the top of the Ritz-Carlton. He told me the other day, when we had lunch

AFFIDAVIT 52

 
oO So NSN DW WH FS WD HN

Be MN BR NH WV WH PP PO NO Ye F&F Fe Fe Fe ee Oe
eo QA Oh B&B OO DO ££ S&S [© we QA aA BB DP BO

 

 

Case 3:20-m)-70228-MAG Document 1 Filed or/15/Z0 Page 57 of 79

with him. He says ‘Oh I live here. (UD four floors on the top here.’ I was like, ‘Oh.’ ‘This is where I
live, but people think I live in that place. I don't live in that place.’ (laughs).”

142. NURU said he uses WeChat to communicate with DEVELOPER 1.' NURU then told
GIRLFRIEND 1 about how he is helping DEVELOPER 1. NURU said, “T'll send you a picture. He's a
very nice guy. We're helping him, I'm helping him with a project here, San Francisco. So whenever he
comes, I always go to see him. I didn't know and I know he has this plane, I didn't know that, how big he
was until I got to China.” NURU then listed some of the gifts and benefits he received from
DEVELOPER 1, “No we uh, we uh, we so when we arrive, we had a dinner with him and that night he
gave us a tour of his house, uh me and uh [individual from FOREIGN COUNTRY 1] and everybody.
His house, his house is just like a museum. He likes art. He's got like, in fact, he gave us, he gave us
some stone. I don't know how much they're worth, I, you know, I put them in the ship to, I shipped them
you know, they're gonna come in the ship. They're tons of money. I don't know what he, he he brought
it to us. He gave me one and [CONTRACTOR 2] one and he had like a little flashlight and he was
saying ‘look at this, look at that.” He was showing things, I don't know what he was (laughs)... A little
bit, oh oh let me tell you this. The night we were at his house, the drinks that we drank... that bottle
was worth ten thousand dollars... Yeah, it's Maotai, but it's fifty-year-old Maotai... Yeah, and then and
then on Saturday when we had lunch with him again, the bottle of wine was worth two thousand plus
dollars. It was a French wine... I was like ‘yeah’ I was like ‘Woh.’ So J looked it up. It was like two
thousand seventy dollars.”!?

143. NURU continued to talk about the free hotels DEVELOPER 1 had provided him on prior

 

'2 WeChat is an application made by a Chinese company that allows for messaging and voice
and video calls between users, among other features.

'3 State and local ethics and disclosure laws require officials like NURU to (among other things)
report potential conflicts of interest and list the gifts they have received, including meals and travel,
every year on a document known as a Form 700. If NURU were to follow these requirements, he would
list, for example, all of the meals BOVIS paid for, the subsidized vacations he appears to have received
from CONTRACTOR 2, the gifts he received from DEVELOPER 1, and what appears to be free or
subsidized work he has received on his vacation home. Agents reviewed the Form 700 that NURU filed
with the City electronically on March 26, 2019 at 5:38 PM. The disclosure covers January 1, 2018
through December 31, 2018. The only gift listed is a bottle of red wine from Clark Construction, valued
at $89.99, which NURU stated he received on December 6, 2018. Based on my training and experience,
I believe NURU’s failure to disclose the many gifts he received in 2018 is knowing and willful, and is
further evidence of his intent to defraud the public of honest services as well as his corrupt state of mind.

AFFIDAVIT 33
FILED GSS

 
Oo © ~JI DR wv BP WH PPO —

NM NH BN BR BO BR KD RD RO wm meee
Sa YN Dn OH F&F WD NH &|K§ DB OO DB NN DBD A F&F WOW NPY KH CO

 

 

Case 3:20-m|-70928-MAG Document 1 Filed O1/15/20 Page 58 of 79

occasions. NURU said, “Yeah, but you know, this guy who stay at his hotels, you know, he's the one
that gave us the hotel with uh grandma... Yeah this guy, you know he's, the guy with the hotels, he's
been hooking, uh he's the one hooking us up... We don't, yeah, we don't uh we don't um we don't pay
any hotel or anything. They take care of us. They give us good rooms and good service. You know we
eat good breakfast (UI morning... No all over the world. He owns some in America.” GIRLFRIEND 1
then asked, “But the ones we stayed in in South America? He owns those?” And NURU answered, “I
don't know, I don't think he, I don't know if he has those ones. (UI) Yeah.”

144, | At this point in the conversation I believe NURU confirmed his recent vacations to China
and South America were largely subsidized, and that he had received free hotel and resort
accommodation, free food, and transportation throughout China, because of his assistance to
CONTRACTOR 2 and DEVELOPER 1. I also believe, because GIRLFRIEND 1 asked if
DEVELOPER 1 owned the hotels that she and NURU stayed at during their previous South America
vacation, that those accommodations were similarly subsidized or free of charge. I believe that is why
she assumed DEVELOPER 1 owned them.!*

145. Inthe next part of the conversation NURU discussed the official actions he would take as
Director of DPW to benefit DEVELOPER 1’s project in San Francisco. Specifically NURU said that
DEVELOPER 1, “he's the owner of uh [the multimillion-dollar mixed-use development], the project that
he (UI).” And GIRLFRIEND | replied, “That [CONTRACTOR 2] was working on, yeah.” And
NURU continued, “Yup, and he’s very upset about because he's, you know, he thinks he's lost, he's spent
so much money and he's, you know, can't see the end of the tunnel... No, it's not done. So that was the

meeting we had with him on Saturday. He had a whole list of things that we need to get done. We have

 

'4 Agents are analyzing bank accounts for NURU and one of his daughters. A preliminary
analysis has shown multiple cash deposits into the daughter’s account. The daughter has also written
checks and paid for multiple payments on NURU’s San Francisco home mortgage, as well as making
payments for NURU’s construction costs for his vacation home in Lodoga. NURU also wrote two
checks dated 9/18/2018 to another individual. One check was written for $4,707.41 with the memo
written as “s. america trip” and the other check was written for $2,914.19 with the memo written as
“China trip.” Agents are investigating the identity of this individual and additional financial evidence
related to these trips. However, based on my training and experience and the general cost of first class
and business international airfare, I believe these checks do not fully cover the cost of NURU’s trips to
South America and China. In addition, neither one of these trips has been disclosed on NURU’s most
recent Form 700 (Schedule E of the Form 700 is used to disclose travel payments, advances and
reimbursements).

AFFIDAVIT 34
FILED OFS”

 
& WwW bd

oOo CO JN NWN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed Osim Page 59 of 79
an

to... He's bringing ina [RETAIL STORE 1] in there so they finally (UI)... Yeah, so he's you know,
he's got a [RETAIL STORE 1] going in there now. They've worked out a lease with them. He's uh
trying to make sure the windows are, the windows were made in Mexico and there's some kind of
defect... So we're trying to get that all resolved with the, [senior official with San Francisco Department
of Building Inspection (DBI OFFICIAL 1)] shop and Planning, a whole list of things that we need to get
done... Oh yeah, but I mean, he doesn't you know, he doesn't give money or anything. He lets us stay
in his hotels and stuff. He makes all the arrangements for us, which is good. And nice places.” Later in
the conversation, NURU said that during the trip “we didn't have to do anything. We just, they just say
‘Hey nine o'clock, you know, meet downstairs’ and when we come there, there's a Mercedes waiting for
us or a nice luxury van waiting for us.” GIRLFRIEND 1 asked if NURU’s daughter “start[ed] to get
used to it like I got used to it?” NURU responded “Oh she she got used to it. She didn't have to think
about money not one day.” Based on this call and previous intercepted calls, I believe GIRLFRIEND 1
was referring to the trip to South America that she went on with NURU and CONTRACTOR 2 in
October 2018. I believe that CONTRACTOR 2 and others subsidized NURU’s and GIRLFRIEND 1’s
expenses for that trip. Records received from the Ritz-Carlton in Santiago, Chile, show the hotel
reservation was under GIRLFRIEND 1’s name and that the room was paid for in cash. The room was
occupied by two people. I believe the other person was NURU. The cost of their stay at the Ritz-Carlton
was 800,400 Chilean Pesos, which is approximately equal to $1,176 US Dollars.

146. NURU’s description of his arrangement with DEVELOPER 1 (that he helps
DEVELOPER 1 with his San Francisco project in exchange for high-end accommodations and other
benefits) was corroborated that same day by an encrypted WeChat message sent from NURU to
DEVELOPER 1 on November 4, 2018 at 1:41 AM PST, shortly after NURU had received luxury
accommodations from DEVELOPER 1 during NURU’s stay in China. The message from NURU
stated: “Thank you very much for all your generosity while we were in China. We had a great vacation
and my daughter had a wonderful time. I will do my very best to see that your project gets completed.
Look forward to seeing you in San Francisco when you come.” DEVELOPER 1 responded the next
day: “You’re welcome and thank you so much. Looking forward to seeing you in San Francisco.”

147. Based on open-source information, the project is a condominium complex with retail

AFFIDAVIT 55

FILED QED

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

25
26
af
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 60 of 79

planned for the first floor. According to publicly available documents the project experienced various
construction delays. When NURU referred to “Planning,” I believe he was referring to the San
Francisco Planning Department or San Francisco Planning Commission. These entities handle approving
various parts of construction projects in the city.

148. While NURU was in China, on October 24, 2018, at approximately 12:56 pm, NURU
received a call from DPW EMPLOYEE 1. During this call, NURU asked “What’s going on with
[address for DEVELOPER 1’s mixed-use project]?” and the individual responded that he heard the
developers were dragging their feet. NURU said “I don’t think so” and continued later by saying
“there’s an issue with the glass... Yeah, it’s the glass, something about, uh, some detail that they were
concerned about that was not safe or something.” The call was minimized near this point. However,
based on my training and experience, I believe NURU, in his official capacity as the Director of DPW,
was using this call with a DPW employee to check on DEVELOPER 1’s project in order to assist
DEVELOPER 1.

149. A search of communications in NURU’s personal email account also indicates he
remained involved in moving DEVELOPER 1’s project forward, both before and after his trip to China.
These communication include: (i) a December 9, 2018 email from CONTRACTOR 2 advising NURU
that DBI had provided notice that a temporary certificate of occupancy for DEVELOPER 1’s
multimillion-dollar, mixed-use project was on hold until the project sponsor completed installation of
additional items; and (ii) a February 8, 2019, email from the personal email address of DBI OFFICIAL 1
to CONTRACTOR 2, cc to NURU’s personal email address, indicating that the official would attend a
dinner with DEVELOPER 1 at a San Francisco restaurant later that month.

3. Transbay Transit Center

150. As noted above, NURU is also the Chair of the TJPA. The Office of Community
Investment and Infrastructure (OCII) (the successor to the San Francisco Redevelopment Agency) and
TJPA are developing the Transbay Transit Center through a competitive bidding process. In order to
lease commercial space at the Transit Center, prospective tenants must submit an online Tenant
Application. Following the application, the prospective tenant will need to submit a Letter of Intent
which should include a resume, concept description, business plan, proof of capital, and two years of

AFFIDAVIT 56

FILED UNDEM rel

 
 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 61 of 79

business or personal tax returns. Deals are to be evaluated on a point system based on if a tenant is a
local business, if it fits within the merchandising plan, and if the tenant has the operating experience,
financial capital, and if the product offering will enhance the neighborhood. The TJPA has primary
jurisdiction regarding matters concerning the financing, design, development, construction, and
operation of the Transbay Program.

151. Intercepted communications on NURU’s cell phone show that NURU and BOVIS have
discussed NURU helping BOVIS receive a contract for one of BOVIS’ restaurants at the new Transbay
Transit Center (alternatively referred to as the Transbay Terminal). The paragraphs below summarize
certain intercepted communications related to the scheme.

152. On November 13, 2018, at approximately 6:09 PM, NURU called BOVIS. During this
call, they discussed the Transbay Terminal. BOVIS said “Um, but I was gonna ask you to about uh um
wondering, | sent you the stuff for the uh (UI) let me port it over to the new email too. I’ll send it to ya,
from the ah real estate people at um Transbay Terminal.” NURU said, “I’ll talk to [TJPA EXECUTIVE
1].” Based on my training and experience and the context of this call, I believe NURU was saying he
would talk to TJPA EXECUTIVE 1 to help BOVIS.

153. On November 30, 2018, at approximately 5:49 PM, BOVIS called NURU. NURU and
BOVIS discussed a variety of topics starting with a lease BOVIS is trying to get at the Transbay
Terminal. BOVIS said, “Doing good, um, a couple things to ask you. Did you ever talk to the guy over
at uh, the.” NURU then interjects “Transbay?” BOVIS then affirmed and NURU said, “Yeah, | talked
to him. I see the dialog going backwards and forwards, so.” They then discussed the leases and spaces
available at the terminal. NURU said when he talked to the people at the terminal they told him for
what BOVIS wanted to do, certain spaces would not meet his requirements. I believe this shows NURU
is taking an active role in trying to get BOVIS a space at the Transbay Terminal. NURU said to BOVIS
when talking about his dealings with the Transbay people, “Yeah, I don't know, I don't know how to
handle it because he, you know, he knows that I'm pushing on it...” Based on my training and
experience, I believe that NURU was trying to be careful about pushing too hard for a lease opportunity
for BOVIS and wanted to avoid raising red flags that might draw unwanted attention to his relationship
with BOVIS.

AFFIDAVIT 37

FILED [ieee

 
10
11
12
13
14

 

 

Case 3:20-mj-70028-MAG Document 1. Filed 01/15/20 Page 62 of 79

154. On December 6, 2018, at approximately 1:30 PM, NURU called BOVIS and explained to
BOVIS that TJPA EXECUTIVE 1 was also on the phone. The audio from the call indicates that NURU
and TJPA EXECUTIVE 1 were utilizing the speakerphone function of NURU’s cell phone. It also
appears that the call was made from the privacy of NURU’s office. Cell-tower location data shows that
NURU’s cell phone was in the vicinity of San Francisco City Hall. Agents have also confirmed that
TJPA EXECUTIVE 1 was seen leaving the DPW office suite after the meeting in NURU’s office would
have concluded.

155. Onthe call, NURU explained to BOVIS that, “Okay, so, so [TJPA EXECUTIVE 1]’s
here, so I guess we’re trying to figure out what your situation is and trying to resolve it.” BOVIS and
TJPA EXECUTIVE 1 thereafter discussed BOVIS’ top three choices for spaces to lease. BOVIS
explained, “Yes, as of, as of right now the 119 is the preferable. That 121 was the one we really wanted
but um they uh said they already signed the lease papers on that or they're in the process of doing it, and
so they wouldn't present our offer...So 121, 119, 135.” BOVIS also told TJPA EXECUTIVE 1 they
sent in an offer, but was concerned the offer was never presented to TJPA EXECUTIVE 1. TJPA
EXECUTIVE 1 reassured BOVIS, “Ok, I'm I'm aware of uh, I'm aware that you've submitted... have it
on my, I have it on my sheet, so let me follow up.”

156. Based on the investigation and the substance of this call, I believe NURU is using his
official position and influence as Chair of the Board of Directors of the TJPA to assist BOVIS in
securing a commercial lease for one of his businesses in the Transbay Transit Center; namely, by
arranging a direct meeting between BOVIS and TJPA EXECUTIVE 1. In exchange, I believe BOVIS
was continuing to “take care of’ NURU through kickbacks, free meals or other benefits in the same way
that he alluded to as part of the Airport Scheme when, for example, he said during a recorded call on
March 1, 2018, with CHS-87857, “I'll just, take care, [Il do it on my side with the, the head of DPW,
the one who introduced us ... so ’ll take care of that.” BOVIS repeated the same thing during the March
19, 2018, meeting at the Broadway Grill with UCE-7982, CHS-87856, and CHS-87857. When CHS-
87857 asked BOVIS if NURU would want something in return for his help with the airport concession,
BOVIS replied that BOVIS would do something for NURU, and that NURU was giving BOVIS more
deals like the bathroom contract. BOVIS stated, “I'll take care of him.”

AFFIDAVIT 38

FILED QS

 
oO 6S NN DB WA Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 63 of 79
r™~ on

157. On December 10, 2018, at approximately 4:40 PM, BOVIS again called NURU. During
the call, BOVIS said, “I sent that guy our information. He’s helping me. [TJPA EXECUTIVE 1].”
NURU responded, “Oh good, good.” NURU and BOVIS discussed how when [TJPA EXECUTIVE 1]
called BOVIS, he said BOVIS’ phone was not answering. After that BOVIS and NURU discussed the
danger of the FBI monitoring their calls:

NURU: Every time he called you, he says “Guys doesn’t answer. The phone doesn’t answer.
I was like, what do you mean the phone doesn’t answer?

BOVIS: Huh, I don’t know, maybe I have something wrong with my phone.

NURU: Yeah, and then, I said, “Well I wanna call him right now from my phone.”

BOVIS: As long as, as long as nobody, nobody at the FBI is looking, listening to me, that’s
cool.

NURU: (laughs)

BOVIS: (laughs) Maybe (UD my phone’s protected

NURU: (laughs) You make me paranoid man

BOVIS: I know, no, no, I’m joking.

NURU: Ill send you that information. I’ll send it to you right now.

158. I believe this shows BOVIS and NURU know what they are doing together is illegal. As
described above in connection with the Airport Scheme, this is not the first time BOVIS expressed
concern about the FBI investigating his conduct.

159, The same conversation continued when NURU asked BOVIS, “[ARCHITECT 1] ever
get back to you?” BOVIS responded, “Yeah, he did, and I told him, uh, yeah, so I told him, I, I, I'l! tell
you about it... He has a solution now too for you... He said um, he said he figured out how to do it
correctly... That way he can be um, uh, ‘cause he won’t be the architect on, um, the paper... ’cause he’ll
be the design, the right, uh the design consultant for you.” NURU said “T like that, yeah... oh I can get
somebody to stamp the drawings. Tell him not to worry... I can get somebody to stamp it, yeah, I got it,
I can get people to stamp it for him... yeah, he shouldn’t worry about that.” Based on my training and
experience, and the context of this call, I believe NURU asked BOVIS if ARCHITECT 1 contacted
BOVIS again. Previous intercepted communications reveal that ARCHITECT 1 is an architect working

AFFIDAVIT 39

FILED Ca?

 
to

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 64 of 79
— _,

with BOVIS to design temporary homeless shelters for a city contract. Intercepted communications also
indicate that he is supposed to be involved in work on NURU’s vacation home. I believe this call shows
NURU and BOVIS attempting to hide ARCHITECT 1’s involvement as an architect because of the
benefits NURU is receiving.

4. Bathroom Trailer Scheme and Homeless Container Shelter Scheme

160. In November 2017, San Francisco DPW released a new set of portable public toilets
designed to look like the iconic San Francisco Painted Ladies houses. In 2018, DPW was funded to
purchase more bathroom trailers. As described below, NURU gave BOVIS inside information regarding
the specifics of the project and had one of his DPW employees, DPW EMPLOYEE 2, deal with BOVIS
regarding the specifications.'* During this call, BOVIS assured NURU that he never sends any emails to
NURU at his government email address. NURU then told BOVIS to always use NURU’s personal email
address, which could be “anybody.” NURU then directed another DPW employee, DPW EMPLOYEE
3, to assist BOVIS with the project. DPW EMPLOYEE 3 told BOVIS that NURU put him in charge of
it and that DPW EMPLOYEE 2 was still the main guy but DPW EMPLOYEE 3 would oversee
everything. To complete the project, BOVIS is working with a husband and wife construction/designer
team. BOVIS and the team have discussed the specifications and requirements from the email sent from
DPW EMPLOYEE 2 at DPW. Notably, during one conversation with BOVIS, one of the members of
the team asked about other bidders and the due date of the bid. BOVIS replied the bid was “just a
formality.”

161. .NURU and BOVIS appear to have a similar arrangement for a project involving the
construction of small container-type portable housing for the homeless. A summary of pertinent
communications regarding these schemes follows below.

162. On July 3, 2018, at approximately 5:42 PM, BOVIS received a call from NURU. Both
were using their cell phones. NURU and BOVIS talked about the project for providing the city with
portable public toilets for the homeless. BOVIS said, “Good how are you, I got my email from [DPW

EMPLOYEE 4], so I responded back to him.” NURU replied, “Oh good, but also I need you to. I'm

 

'S As arestauranteur, BOVIS has no apparent construction expertise that would be relevant to
these projects with DPW.

AFFIDAVIT 60

 
10
11
12
13
14
13
16
17
18
19
20
21
22
23

23
26
27
28

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 65 of 79
—_ a,

confused on the specs for the bathroom. Have you talked to John? I don't know if it’s a wooden one, he
asked me if it’s a it’s a wooden one or a metal one (UI)?” BOVIS replied, “No, it’s the same one we just
made it uh more cost effective, we modified it a little bit.” NURU said, “Yeah, yeah I need to get a copy
of the one...the spec that you have... I can give it to him because he's sayin' is it the wooden one or is it
the metal one? I said, I don't know which one it is... Cause I want to give it to him because I need, |
need five right now.” BOVIS said, “Yeah, no I wrote the spec perfect for you. I got 'em all, uh.” NURU
replied, “But we have to send it over to [an associate’s] shop.” BOVIS laughed and said, “Yeah, alright
no problem. Alright... Yeah, yeah sorry if I didn't ce you on it I thought I did, but do you want it to
[NURU’s personal email address] or to the department?” NURU said, “Well if you're gonna put me on
the e-mail...” BOVIS replied, “Okay don't put you on the email?” NURU said, “Yeah, just send it to
[DPW EMPLOYEE 2] just tell him you know, here are the specs for the new trailers, | heard you're
going to be needing five.” BOVIS said, “Okay, and that at the same time I'll (UI) to [NURU’s personal
email address] right?” NURU replied, “Yeah, you can do that. Yeah.” BOVIS said, “Okay, that way it’s
the family one. Okay, got it.” Based on my training and experience, and the context of this call, I believe
BOVIS and NURU are working on a project to supply the city with portable public toilets for the
homeless. I believe NURU has influence or control over these contracts and the reason he does not want
BOVIS to email him on his work email is because NURU wants to conceal his involvement in the
project because he is receiving items of value from BOVIS in exchange for official action.

163. Later during the call NURU discussed the funding available for the portable public toilets
project. NURU said, “Okay well, I guess they definitely need five and I have the money out.” BOVIS
replied, “Yep, we're ready, I'm ready. As soon as they get that. I'll send over the specs to you again. I put
a separate letter to him.” NURU said, “Yeah, we need them now because we have uh, we have funding
for five new locations (UI).” BOVIS said, “Twenty minutes, you'll have it.”

164. BOVIS and NURU then talked about another project, where BOVIS would be providing
the city with portable homeless shelters. BOVIS said, “And I talked to [DPW EMPLOYEE 4] twice now
on the email, so uh. He asked me if I need electricity at the site. I'd rather have electricity because it
costs more to do solar and stuff.” NURU said, “Okay that's fine... Yeah he's going to find a place for
you... I think on Mission Street in the courtyard (UI)... and we'll let homeless sleep in it and test it out.”

AFFIDAVIT 61

 
eo Se NSN HD nH FSF WD NY

WN bh KO NO KD KO NO RD RQ wm wm eet
oN TO OH Se BY NY SKF CO ODO ON KO lULUlULWLOUULULULN UUme, lUD

 

 

Case 3:20-m)-70028-MAG Document 1 Filed O1/15/Z0 Page 66 of 79

BOVIS said, “Yep, that’s what you got to do and make sure everything works good... I, I got to write, I
think I can do it myself but I write a letter of intent to the companies they may give it to me for free but
if I had a letter from you guys that’s like a letter of intent that we're looking into this and we may buy it
but I can do it from the SMTM company, so that'll probably be easier.” NURU said, “(UI) can write you
a letter if you need one. That's fine.” BOVIS said, “Okay yeah, because if I have one from him then we
look like that were more... ah... that we got a serious, uh they can donate the, um, panels so we can build
the first one for a lot cheaper.” NURU replied, “Okay yeah he can write you a letter. He can write you a
letter.”

165. On July 5, 2018, at approximately 4:33 PM, BOVIS received a call from NURU. BOVIS
told NURU that DPW EMPLOYEE 2 wrote the specifications for the portable public toilets and that he
“just copied it for the old camper ones, you know they didn't say anything about the Victorian, they just
copied the old um spec from the older one so, uh, I'm having them red-line it, and make it so it’s for the
Victorian.” BOVIS asked NURU if DPW EMPLOYEE 2 wanted metal studs or if it would be alright to
use wood, and NURU responded, “Well follow him. He’s kind of an equipment guy so... that’s why I
need you to work with him... well talk to him because once you and him agree then... then you know
I’m already moving the money around so, yeah, yeah.” BOVIS said, “Yeah, the one he wrote is um for
the camper, you know fiberglass outside and for the ones that (UI)” and NURU responded, “Change it,
change it.” BOVIS stated, “Okay I'll change it all.” And NURU replied, “Yeah change it, yeah.” BOVIS
said he would submit a proposal with wood studs and NURU responded, “Well give him, yeah, tell him
this is the one that you have, you know, um yeah, but you need to work it with him, I guess that...to be
able to move it forward, yeah, yeah, because I’m pushing right now, so yeah, yeah...Tell him uh, this is
this is a preferred one, yeah.” Based on my training and experience, and the context of this call, I believe
BOVIS may have improperly received information on this contract and NURU is helping push the
contract toward BOVIS. To date, although agents have been unable to find any open RFPs or any
contracts regarding this project, as discussed above, I believe NURU has influence or control over these
contracts and the reason he does not want BOVIS to email him on his work email is because NURU
wants to conceal his involvement in the project.

166. On July 5, 2018, at approximately 4:49 PM, BOVIS called an individual believed to be

AFFIDAVIT 62
FILED

 
oO Oo ON DN HN RR WD Le

[> aa 2 SS <= ©) ©; i ~ o> PE <>)

 

 

Case 3:20-my- 70028-MAG Document 1. Filed OUIS/20 Page 67 of 79

DPW EMPLOYEE 3. DPW EMPLOYEE 3 told BOVIS he just left NURU and that NURU told him
that “you and I should get together and discuss, you know.” BOVIS asked if DPW EMPLOYEE 3 was
writing the specifications for the portable public toilets and DPW EMPLOYEE 3 responded “I, I, yes.
He’s put me in charge of it so I’m gonna work with you so that uh, yeah, we get all the right material.”
BOVIS asked about DPW EMPLOYEE 2 and DPW EMPLOYEE 3 said, “[DPW EMPLOYEE 2] is...
he’s the main guy, but I’m gonna oversee everything... so he just wants me to, uh, to act in the middle.”
BOVIS responded “Excellent.”

167. DPW EMPLOYEE 3 then told BOVIS “Please send me everything that you and [DPW
EMPLOYEE 2] are working on so I know exactly what is going on so we get it right, you know?” Based
on my training and experience, and on the context of this call, I believe NURU told DPW EMPLOYEE
3 that he should work with BOVIS to ensure that BOVIS won the contract.

168. On July 5, 2018, at approximately 4:52 PM, BOVIS called one of the people working on
the design for him. BOVIS began the conversation by saying, “Hey...uh, you guys must have been
praying because I’ve got some better news. I talked to Mohammed... Yeah, and I, I told him that the
specs that you got, you just copied and pasted from before right... So I talked to his other guy [DPW
EMPLOYEE 3], not [DPW EMPLOYEE 2], but the other guy who is overseeing... [DPW EMPLOYEE
2] is his boss, but, I said we are going to rewrite the specs and send them to ya and use those specs, so
um, he’s gonna help me do that so, put it back to wood, so um, if they push back, then well go to
metal.” The individual responded, “Okay, so we’re, so we’re kinda pushin’ back right now with our
answer and it’s becoming a dialogue kind of. That’s what I wondered what was happenin’ because the
whole (UI).” BOVIS asked the person if he had talked to anyone about it and he said he had not talked
to anyone yet. BOVIS responded “Oh good.” Based on my training and experience, and on the context
of this call, I believe BOVIS used his possible inside knowledge about the portable public toilets project
to his advantage in designing his proposal.

169. On July 6, 2018, at approximately 1:15 PM, BOVIS sent an SMS Text Message to DPW
EMPLOYEE 3. BOVIS said, “Can you send me your email Thank you nick Bovis.” DPW EMPLOYEE
3 responded with a reply SMS Text Message at approximately 1:28 PM with his official sfgov.org email
address. BOVIS then replied, “I just sent you correct specs” DPW EMPLOYEE 3 then texted back, “ok

AFFIDAVIT 63
FILED QR

 
oOo Co NN DBD A FSF WY NO

Bb NHN BRO HN LO PY NY BR RO OO wm me eet
So TI DH A Be WD NO K§ SDT BO wo HS DN OU ,LUlUMULGOULUNULUCUCULrLULUDD

 

 

Case 3:20-mj-70028-MAG Document1 Filed o1/1 5/20 Page 68 of 79
om

— will take a look soon as I get into office — thx” Based on my training and experience, and the context
of this text message exchange, I believe DPW EMPLOYEE 3, at the direction of NURU, is assisting
BOVIS with the portable public toilets project. Based on my training and experience, and the context of
this communication, I believe BOVIS and DPW EMPLOYEE 3 emailed each other about this project in
order to enhance the chances that BOVIS’ bid was accepted.

170. On July 9, 2018, at approximately 8:33 AM, BOVIS received a call from one of the
individuals working on the design for him. They discussed construction specifications for the portable
public toilets project and whether they should be using wood or metal and the costs associated with
each. The person asked if the price was “stuck at 65” and BOVIS said he would find out.

171. OnJuly 19, 2018, BOVIS called one of the individuals working on the design for him
and they discussed project specifications. The individual asked BOVIS, “... And when is the bid due
date as far as, I mean, we'll get it right back, but when is it due as far as everybody else having to submit
if they're going to?” and BOVIS responded, “Nobody else will be able to do it once I uh, um, it's just, it's
just a formality.” The individual stated, “A formality.” BOVIS replied, “But I have to, I have to make
sure it’s like a, like you want it just say yes and exempt if it's anything. If they ask for the guy flying out
there and all that bullshit just say exempt or someone will send pictures or whatever...”!®

172. I believe BOVIS has a similar arrangement with NURU regarding a homeless shelter
project. Based on intercepted communications, BOVIS appears to have reached an agreement with
NURU where NURU will ensure BOVIS wins the bid to construct homeless housing shelters.

173. For example, on August 10, 2018, at approximately 12:31PM, an individual working with
BOVIS on the homeless shelter project, ARCHITECT 1, called BOVIS to discuss a presentation for the

container shelter project. ARCHITECT 1 expressed his concerns about disclosing too much about their

 

16 Based on public source information, I believe BOVIS has worked on the portable toilets
project in the past. Specifically, a press release in 2017 stated “...the custom-made, solar-power portable
toilet was a design and manufacturing collaboration between Public Works and Tiny Potties, an
enterprise owned by San Francisco entrepreneur Nick Bovis...” The website www.tinypotties.com has
Dignity Spaces listed on the top, various Victorian style building drawings and descriptions, and an
email address associated with BOVIS’s restaurant, copyright Dignity Spaces 2018 at the bottom. Per
searches of the California Secretary of State Business website, the San Francisco government website,
and open source searches, agents have not identified Tiny Potties or Dignity Spaces as incorporated
entities.

AFFIDAVIT 64
FILED (iningieghainy

 
oOo 6 NN DBD OH FP WD NO =

NN RN NO NO NO NR NR NR ROO eee mee eee
Qo AN HR ww FF WD NYO —|§— BD BO BH I DB A FSF WD NO YY &

 

 

Case 3:20-mj-70028-MAG Document1 Filed Ot/to20 Page 69 of 79
oo

design with others. ARCHITECT 1 said, "oh no worries no yeah I got ah an email from [DPW
EMPLOYEE 4] yesterday, and ah [DPW EMPLOYEE 4] and a team actually, and then I called and they
desperately want the material, here's my only concern is uh, you know you met [INDIVIDUAL 5], ah
part of our presentation, and he was with ah, some of the senior officials in the Oakland site reviewing
the Tuff Sheds and SIP panels came up there, and so I'm just, are you sure they're going to act in good
faith if we share all of our information?" BOVIS said yes and ARCHITECT 1 then said, "You sure
DPW won't be shopping around or looking to other." And BOVIS replied, “No, Mohammed will give it
to me if ah ah.” And ARCHITECT 1 said, "Ok, alright I just wanted to be sure because the SIP panel
stuff started coming up with all them too. So we definitely don't want." Based on my training and
experience, and the context of this call, I believe BOVIS and NURU had already agreed to grant BOVIS
the contract, and BOVIS had no concerns about competition or sharing information with others because
he knows he will win the bid.

174. BOVIS and NURU continued their contact concerning the bathroom trailer project later
in 2018 as well.

175. On November 27, 2018, at approximately 8:04 AM, NURU called BOVIS. After
discussing other topics, BOVIS mentioned the bathroom trailer project. BOVIS said, “No, um, we're
just waiting for the bathrooms right? Haha... They're waiting for the budget right.” NURU answered,
“Yeah, we're trying to free up our money. You know the city changed financial systems so we're trying
to figure out exactly how much money we have and what we don't have. Yeah... But we're close, we're
close.”

176. On November 30, 2018, at approximately 5:49 PM, BOVIS called NURU. NURU and
BOVIS discussed a variety of topics starting with a lease BOVIS is trying to get at the Transbay Transit
Center (discussed above). BOVIS and NURU also discussed the bathroom trailer project. BOVIS said,
“Oh and then um, my guys in Minnesota, I mean, uh not Minnesota, in uh, they were asking me about, I
can tell them about uh the order, I told them in couple months, probably.” NURU then responded,
“Yeah, no, I'm trying, I'm gonna, yeah, I'm gonna get the money especially now that [the mayor’s] got
this new money that they've found... I think I'm gonna be, make sure I get, I'm gonna try get some of
that for sure.” The two then discussed how long BOVIS should tell his builders it would take for the

AFFIDAVIT 65

FILEDQ_uaaaaE?

 
ho

Wo

4 DBD Ww £

10
11

13
14
I$
16
17
18
19
20

22
23
24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 70 of 79
—_ —

city to get the funding so they could start the construction. They both decided to give it six months. I
believe this shows NURU continuing to use his official position to steer financial opportunities to
BOVIS.

177. The last topic BOVIS and NURU discussed during this call was a Thanksgiving Day
voucher deal where BOVIS gave vouchers to NURU. NURU then gave the vouchers to his employees
who had to work on Thanksgiving. The employees could then eat for free at BOVIS’ restaurant, Lefty’s
Ballpark Buffet. BOVIS would then give the vouchers that were turned in for the free meals back to
NURU and NURU would pay for the meals out of DPW funds. NURU said, “(UI) Yeah so, prepare that
invoice for me and put the discounts on it.” And BOVIS said, “Yeah, I did 50%.” NURU then replied,
“(UI) Ok, oh good, perfect perfect... Yeah, then give it to me and I'll have it processed, yeah I'll have it
processed.” BOVIS then thanked NURU, “Thank you so much Mohammed.” And NURU said, “Yeah,
no problem, no problem. And then we'll do the same thing for Christmas or any other holiday coming
up. You let me know... Yeah, so any other holiday or like or any day you think you'll have low
attendance, you let me know, I can do the same thing, my friend, you know.” BOVIS then ended the
conversation by talking about The Broadway Grill, which had been closed for months due to a fire.
BOVIS said, “Alright, oh um Broadway Grill will be opened up pretty soon too. I'm working with the
chef right now.” And NURU said, “Ok, yeah that would be nice (UI).” BOVIS replied, “Yeah,
whatever you need, yeah whatever you want to bring there, I'll take care of it.” And NURU said, “Ok,
alright, that sounds good.” Based on my training and experience, and the context of this call, I believe
this is another example of how NURU grants BOVIS financial opportunities as Director of DPW and in
return, NURU gets perks such as free meals from BOVIS’ restaurants. Agents have previously seen
NURU eat for free or at a discount at The Broadway Grill.

178. On January 29, 2019, at approximately 7:00 PM, NURU called BOVIS. BOVIS and
NURU were discussing their schedules and trying to find some time to meet. BOVIS asked NURU,
“No no. I got to stay down here tonight, can uh, should we meet tomorrow then? Would that be better?”
NURU said he would try for Thursday. The two then joked around about BOVIS going to meet NURU
in City Hall. BOVIS said, “Let me get ya on Thursday, or you want me to come by down to your
office? See ya down there? Or?” And NURU answered, “No don't come by to my office (laughs).” And

AFFIDAVIT 66
FILED

 
oO CO JT DW

 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 71 of 79
am, a,

BOVIS laughed as well, “Ok No No. Ok I know. Ok. Oh god I'm sorry (laughs).” BOVIS then laid out
why he could not meet NURU tonight and said, “The only problem tonight is that um earlier ] was
gonna meet ya | didn't get enough for me, right now.” And NURU said no problem and BOVIS
continued, “Yeah. So I'll go in the morning and uh... Someone got to me before... (NURU then laughed
and BOVIS continued) They they got to me.” Based on my training and experience, and the context of
this call, I believe BOVIS and NURU were going to meet to talk about one of the schemes they are
currently involved in, such as the bathroom trailer project, homeless shelter project, or another money
making scheme. NURU eventually went to BOVIS’ restaurant, The Broadway Grill. I further believe
NURU wants to hide his relationship with BOVIS from his coworkers since he does not want BOVIS
going to his office. It is unknown what BOVIS was talking about when he said he “didn’t get enough
for me,” “someone got to me,” and “They they got to me,” but based on my training and experience, and
the history of this investigation, | believe it may possibly be a reference to cash.

179. On February 13, 2019, at approximately 6:12 PM, BOVIS called NURU. The two
discussed the bathroom trailer and homeless shelter schemes. BOVIS told NURU he had attended a
meeting earlier in the day where they discussed temporary homeless housing shelters and that his
contractors could build the shelters in eight weeks and it needed to be completed by June 31, 2019 “‘so
it’s pretty crazy.” NURU responded “We can, they can knock it out and get it done. I mean those are the
good kinds of projects, right?” BOVIS went on to say that in order for his contractors to be paid quickly,
he needed to have it set up with the city and that he needed to add “temporary structures” to his
business’s description with the city. After saying he sent his final proposal for the bathrooms to [DPW
EMPLOYEE 5], BOVIS said he “sent the other thing to the uh lawyer and uh he’s looking into that area
there to see if it’s doable...*cause he’s uh, they’re lobbyists and um lawyers just for gaming.” NURU
responded he would like to set up a meeting with BOVIS and “the lady I’m dealing with...because she’s
my contact, I’m a build, she’s my contact who’s getting me all the information through those guys, these

guys... These guys, they own casinos in uh China.”

AFFIDA 67
FILED

 
tO

— WwW

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 72 of 79
mt a,

180. | NURU switched to another call and called BOVIS back shortly thereafter.'’ During the
follow up discussion, BOVIS said “And then um, the bathroom thing too, I’m good with that too now...I
got it all, he’s gonna build it even better, so I’m happy by that.” NURU responded “Ok, well, we’re all
good. We’re all good man. We’re do some good stuff there and, you know, take care of everything,
yeah.” BOVIS said he needed to get his restaurant Lefty’s going (which opened in a new location near
Fisherman’s Wharf in November 2018) and NURU responded “We’re gonna do that too. We’re gonna
figure that out, yup, we’re gonna figure that one out.” NURU said that GIRLFRIEND 1 was still
working on finishing up a project for BOVIS regarding BOVIS’ restaurant. BOVIS and NURU returned
to the subject of building a casino and they discussed the photograph of the site NURU sent BOVIS.
NURU said the pictures showed “a hundred and forty-seven acres. It’s huge” and “they own that
land...yeah so you know, anything we can do there, and they’re willing to come up here, so they’re
starting to look at some land up here.” BOVIS responded, “Yeah, I can get, I can get the guys to help
them with the [casino] license for sure.” BOVIS went on to say his lobbyist/attorney contact works in
Los Angeles and Sacramento and specializes in gaming in California on non-Native American land.

181. On February 14, 2019, at approximately 6:49 PM, NURU called BOVIS. BOVIS said “I
just wanted to uh, so I’ve been working with uh, they’re working really fast on this emergency contract
thing” and asked if there was a way to get a deposit for the work that his contractors have done on the
plans and proposals. NURU responded, “You have to get, you have to get the contract first, when you
get the contract...when you get the contract.” BOVIS then switched topics to helping NURU and said
“So um, then I got the other guy, uh, for that site down there, I think that area there, he can uh, work

with them for that um, thing, so if you wanna um, I can introduce or we can put that together for the lady

 

'’ It bears noting that NURU was not honest with BOVIS about the person he was talking with
on the other line. NURU was talking with CONTRACTOR | about the delivery of a tractor
CONTRACTOR 1 was coordinating. NURU told BOVIS he bought a new tractor and that the company
was trying to get directions to NURU’s vacation home and was confused as to where to go.
CONTRACTOR 1 did not ask for directions and there were no records of any other call during this
period. Based on my training and experience and the context of this call, I believe NURU knows his
conduct with CONTRACTOR 1 and others in connection with the Vacation Home Scheme is illegal
and, even though he is engaged in illegal conduct with BOVIS, NURU is attempting to
compartmentalize how much BOVIS knows about NURU’s other schemes. This conclusion is
supported by another intercepted call between NURU and GIRLFRIEND 1, discussed below, where the
two discuss the need to limit how many people know about NURU’s vacation home.

AFFIDAVIT 68
FILED

 
Ee WwW Ww

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 3:20-mj-70028-MAG Document 1 Filed 01/15/20 Page 73 of 79

down in Los Angeles too.” NURU said “but I need to sit down with you to lay everything out...because
yeah, that way, that way...when we meet with my person, the few of us can, can lay it out.”

182. BOVIS then switched the conversation back to the bathroom trailer proposal. BOVIS
said that DPW EMPLOYEE 5 was out, but he sent his proposal to her this morning. NURU responded
“she told me, she told me something, uh like, uh, like uh, 79,000 or something like that?” BOVIS
responded “Yeah, if you need it different, just let me know and I’Il change whatever, uh, I need to do, I
just wanted to, they added all the solar stuff in there and all this stuff, uh, I had to uh, they added
delivery.” BOVIS said he can “just lower it” if he has to.” NURU responded “Let’s see. Don’t worry.”
BOVIS and NURU then had the following conversation:

BOVIS: Just if you want to tell me what to do and I can do it.

NURU: I don’t know. I don’t know because of how we, let’s just go with it and see, yeah, yeah.”

BOVIS: Oh shit, I should have asked you first, sorry.

NURU: Yeah (laughing). That's ok.

BOVIS: Um, ah fuck, oh.

NURU: That's ok

BOVIS: (Laughing) Oh boy, I haven't learned all these things, I'm sorry Mo.
NURU: Don't worry, don't worry

BOVIS: Ok

NURU: Ok

BOVIS: Next time I'll do it the other way

NURU: Yeah

183. Atthe end of the conversation NURU said “Ok, let me work, let me work on this big one
because that’s the one we need to get in.”

184. On February 19, 2019, at approximately 10:32 AM, NURU received a call from BOVIS.
BOVIS said DPW EMPLOYEE 5 was not answering her telephone, but that BOVIS wanted to ask “if,
um, the guy that’s doing the um, bid, uh whatever, the proposal for um, the sprung unit, and all of those
things, he wanted to know if, if they could award the contract to my company.” NURU responded
“Yeah, they can...yeah they should, I mean they should be able to, I mean, just go ahead and do it with

AFFIDAVIT 69
FILED

 
 

 

Case 3:20-mj-70028-MAG Document1i Filed 01/15/20 Page 74 of 79
—_ mat

your company name. Don’t, don’t (UI)...if there’s a problem, we’ll cross it, but right now, that’s where
we're going... yeah, if we run into a roadblock, we'll figure out how to unblock it.” Based on my
training and experience, and the context of this call, I believe NURU was telling BOVIS that he would
correct any problems with BOVIS’ bid to ensure that BOVIS wins the contract

a Vacation Home Scheme

185. Agents have also intercepted numerous calls indicating that NURU is remodeling his
vacation home in Stonyford, California. The home has been extensively remodeled largely by
contractors from San Francisco. It is approximately a three and a half hour drive from San Francisco to
Stonyford. As noted above, in this economic climate and given the considerable extra expense to a
customer, it is remarkable that NURU has contractors from San Francisco driving three and a half hours
one way to work on his vacation home. NURU appears to be using specific contractors with business
with the City and County of San Francisco for this work. He also appears to be using his official
position to obtain discounted work from a DPW employee [DPW EMPLOYEE 6] who has promised to
charge NURU a discounted rate for concrete work and assured NURU that he would not put him “in
harm’s way” by bringing other city employees to work on the vacation home.

186. One of the contractors who is sending workers to work on the vacation home,
CONTRACTOR 1, is the CEO and Vice President of a company that has received numerous contracts
with the City and County of San Francisco, including a 2018 contract with DPW worth more than $2
million (according to publicly available information). CONTRACTOR 1 also appears to have provided
NURU with construction equipment to use in grading projects at NURU’s vacation home. At the same
time that CONTRACTOR 1 was communicating with NURU about assisting him with the vacation
home, it also appears that he was receiving behind-the-scenes support from NURU to resolve issues with
city projects, including a project to replace sidewalks on Van Ness Avenue in San Francisco.

187. For example, during a recorded call on September 14, 2018, CONTRACTOR 1 and
NURU discussed one of CONTRACTOR 1’s employees who would be arriving with equipment to work
on NURU’s vacation home. Later in the same conversation, CONTRACTOR 1 appeared to ask NURU
for assistance with a city project, saying “Sounds really good, so, hey, um, keep in mind that, you know,
the property with [street in San Francisco], right, that piece of land there, right so if you can do

AFFIDAVIT 70

FLED aT

 
 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 75 of 79
Feat

something.” NURU interrupted and said “Promise...yeah um [DPW EMPLOYEE 1], has been in jury
duty this whole week, so he hasn’t been here, but he is working on that for me to figure out how we can
make it all clean and legit and yeah, so there is no long-term problem.” CONTRACTOR 1 responded
“Perfect, perfect, perfect, okay Mo...thank you man.”!8

188. Based on a number of intercepted communications and emails, CONTRACTOR 2 (who
arranged free or subsidized travel and lodging for NURU in South America and China as described
above), also appears to be providing free or subsidized work on NURU’s vacation home, including a
“crew” of workers that was coordinated with CONTRACTOR 2’s son and sent to the home in February
2019.

189. Along with CONTRACTOR 1, CONTRACTOR 3 also appears to be helping NURU
with his vacation home. CONTRACTOR 3 is the owner of a separate construction engineering firm
based in the Bay Area that is focused on government contracts that has performed work on a number of
projects for the City and County of San Francisco. CONTRACTOR 3 is an associate of NURU’s and
has traveled internationally with him. Intercepted communications indicate that CONTRACTOR 3 and
CONTRACTOR | arranged to deliver a new John Deere tractor to NURU in February 2019.

190. For example, on February 7, 2019 at approximately 4:32 PM, NURU called
CONTRACTOR 1. CONTRACTOR 1| told NURU that he “spoke with [CONTRACTOR 3] '? and the
John Deere is ready. You need to give me two days, available days, on weekdays in the next two weeks,
he uh, John Deere have to deliver and teach you how to operate it, so you need to give me two days and
they'll pick one of those days to make it work for you.”

191. On February 11, 2019, at approximately 11:28 AM, NURU called CONTRACTOR 1.

 

'8 During another call, on September 26, 2018, at approximately 8:55 AM, NURU called
CONTRACTOR 1. In the call, CONTRACTOR 1 discussed a contract he had with the City and was
asking NURU for help. CONTRACTOR 1 said, “Hey, so I sent you an e-mail on the other e-mail. Um,
that...tha...[construction company] is working on the job on Van Ness. And the... And, there were three
hearings. [Unintelligible] I need to cut. I'm doing the side work. And the, and the, and you know the
sidewalks. And the [UI]. It's significantly, it's a little different so they're putting in all new trees similar
size everything. But they denied the removal of the trees at the hearing and I uh send you the paperwork,
you know.” NURU then asked for the address and CONTRACTOR 1 continued by providing an address
and said “And, um, so I send it to you. See if you could take a look at and see if there's something can
help out with.” NURU responded, “Okay, let me look at it.” NURU then followed up with a number of
calls to other city officials and employees about sidewalk issues with the Van Ness project.

'° Based on other intercepts, agents believe this is a reference to CONTRACTOR 3.

AFFIDAVIT 7I
FILED

 
co Oo KN HO A Be WY HPO

NO NYO NY WN WH KH HO NH HNO =| | FF Fe FF Fe Oe Se lc
lo a © © 2 > 0 ce Oo © > © ©) OO; i ~ © ns a ai

 

 

Case 3:20-mj-70028-MAG Document1 Filed onder Page 76 of 79
oo

CONTRACTOR 1 confirmed that NURU would be at his vacation home on the following Tuesday so
that he could receive the delivery of something. In later intercepted conversations, it was revealed that
CONTRACTOR 1 was coordinating the delivery of the new John Deere tractor. CONTRACTOR 1 said
that he will nail down the delivery and that [CONTRACTOR 3] might want to visit the ranch with
CONTRACTOR 1 during the weekend. NURU said CONTRACTOR 3 could come to the ranch as well.

192. On February 18, 2019, at approximately 11:56 AM, NURU called CONTRACTOR 3.
They discussed how beautiful NURU’s new tractor was and CONTRACTOR 3 said “I am going to
make another trip um probably next week to bring the attachments....so I got one more attachment that
is a bore attachment, another attachment that is a grading attachment for spreading rock and leveling
things, ok, I’m glad they made it over there.” NURU responded “Nice, nice. I just finished my training
course (laughs)” and CONTRACTOR 3 replied “Good. That is the only reason I wanted to coordinate.
Otherwise, I wouldn’t have told them to deliver it, but uh, there are a few things that need to be, go over,
and how things connect and that stuff.”

193. NURU had a similar conversation with CONTRACTOR 1 the following day. On
February 19, 2019, at approximately 7:46 AM, NURU called CONTRACTOR 1. The two of them
discussed NURU’s new tractor and CONTRACTOR 1 asked if NURU was happy with it. NURU
responded “Yeah, yeah, very nice. It’s a nice tractor. Very nice, you know, it’s a modern tractor for
sure.”

194. Between July 2018 and February 2019, Agents also intercepted numerous calls between
NURU and DPW EMPLOYEE 6 about providing concrete work on NURU’s vacation home. NURU
has intervened with the employee’s supervisor on separate occasions to make sure the employee has
authorization to visit NURU or take time to work on the vacation home. DPW EMPLOYEE 6 appears
to be providing NURU with a discounted rate for the labor. Both have acknowledged the need to keep
the arrangement confidential.

195. For example, on December 5, 2018, NURU called DPW EMPLOYEE 6, at
approximately 5:07 PM, to ask about the work on NURU’s home for the upcoming weekend.
Describing the crew he will have working on the home, DPW EMPLOYEE 6 stated, “II have, I’ll have
myself, I°ll be there, and then I’! have four, four guys and one apprentice, so we’ll be there.” NURU

AFFIDAVIT 72
FILED

 
 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 77 of 79
le

then inquired, “Okay good and uh, these people are not uh, they’re not City people are they?” DPW
EMPLOYEE 6 replied, “No, no... You don’t have to worry, you don’t have to worry about none of that
stuff.” NURU stated “Okay, no that’s good I just wanted to make sure.” DPW EMPLOYEE 6 then
reassured NURU, “I wouldn’t put you in harm’s way.” Based on my training and experience, the
context of this call and prior intercepted communications, I believe NURU is attempting to limit
knowledge of his vacation home scheme to specific trusted City employees or associates.

196. Regarding the discounted rate, on December 8, 2018, at approximately 5:18 PM, DPW
EMPLOYEE 6 called NURU. During the call, they discussed the cost of the concrete work and had the
following interaction:

NURU: So um, ok, well, just let me know, let’s look at it, you know, and work the

numbers man, you know, I’m a little broke. I’m just trying to get this done

man.
Employee: I hear ya. I’m just charging you per guy, that’s all I’m doing.
NURU: I know, but you gave me a little estimate for, you know, before,

remember? So

Employee: That estimate was $6,700, to set it up.

NURU: No no no. It was $4,400. I wrote it down in the book
Employee: No it was sixty-seven. I have it in my book, but I told you
NURU: Ohhhh

Employee: I’m gonna do it for less, but I just don’t know how much less.

Based on the context of this call and my training and experience, I believe NURU is getting charged a
discounted price for DPW EMPLOYEE 6’s concrete work because of NURU’s position as the Director
of DPW. Such evidence further underscore’s NURU’s intent to improperly use his official position for
personal gain.

197. The investigation has also analyzed known financial accounts for NURU. Although the
investigation identified more than $200,000 that NURU has spent on home improvement (between
approximately January 2017 and May 2019), to date no payments to CONTRACTOR 1,
CONTRACTOR 2, CONTRACTOR 3, or DPW EMPLOYEE 6 have been identified. Based on my

AFFIDAVIT ae
FILED

 
oOo Se KN HO AH RR WY NY eR

BS NYO NY NHN KD DY RY NR RO mm mm mm ett
ao “SN AO AH Rh BD Nl hUODULUlUCOULUlUOOUNLUCUN OO Gea ewe ON De CO

 

 

Case 3:20-mj-70028-MAG Document1 Filed em Page 78 of 79
no

training and experience, and based on intercepted communications, I believe these contractors are
providing labor and equipment for construction on NURU’s vacation home for free or at a subsidized
rate so they can continue to obtain city contracts, as well as receive NURU’s support in resolving any
issues that may arise with existing and future contracts with the City or, in the case of the DPW
EMPLOYEE 6, any issues that may arise with his future employment.

198. On February 19, 2019, at approximately 9:55 PM, NURU called GIRLFRIEND 1.
During this call, NURU explained how the six workers building his new barn did all of their own
cooking. Additionally NURU and GIRLFRIEND 1 had the following exchange where they discussed

limiting the number of people who know about NURU’s vacation home:

NURU: (call minimized). ..back on my projects again and I just need to be careful, I don’t,
I need to watch myself carefully.

GF 1: Yep, don’t tell a lot of people. That’s what you really need to be careful of
because that’s what’s gonna get you in the end.

NURU: What do you mean “That’s what’s gonna get me in the end?” Everything is legit.
What are you talking about?

GF 1: Well all these people are gonna start saying stuff and speculating and this and
that. You don’t need that headache.

NURU: No, I don’t, I don’t need that headache.

GF 1: So you don’t run your mouth. That’s what I’m saying.

NURU: That’s true, that’s true. P’ll stay away from these people.

GF 1: Yeah, ‘cause I mean random people have been like, maybe like a year ago, or
eight months ago, telling me about your ranch, and I’m like “How in the hell do
these people know?”

NURU: Yeah, they’! never find it, even people that have the address cannot find it.
(laughs)

GF 1: I know, right?

NURU: The lumber truck guy who was delivering lumber twice today could not find it.

He was an hour late because I had to go look for him.

199. Based on my training and experience, and the context of this call, although NURU
initially said his projects were legitimate, I believe he would not be concerned with people finding his
vacation home if all of the work was legitimate and paid for by legal income.

AFFIDAVIT
FILED Ga

74

 
 

 

Case 3:20-mj-70028-MAG Document1 Filed 01/15/20 Page 79 of 79
a, am,

IV. CONCLUSION

200. Based on the foregoing facts and my training and experience, | respectfully submit there
is probable cause to believe that NURU and BOVIS committed honest services wire fraud, in violation
of Title 18, United States Code, Sections 1343 and 1346, as part of their scheme to use a bribe and/or
kickback to secure a restaurant lease at San Francisco International Airport.
V. REQUEST FOR SEALING

201. Because this investigation is continuing, disclosure of the Complaint, this affidavit,
and/or the arrest warrant will jeopardize the progress of the investigation. Disclosure would give the
targets of the investigation an opportunity to destroy evidence, change patterns of behavior, notify
confederates, or flee from prosecution. Accordingly, I request that the Court issue an order sealing the

Complaint, this affidavit, and the arrest warrant until further order of the Court.

Lome C Foy
CIAMES A. FOLGER
Special Agent, Federal Bureau of Investigation

Sworn to and subscribed before
me this /5° day of January, 2020.

pe _

HON. SALLIE KIM
United States Magistrate Judge

 

AFFIDAVIT 1
FIL

 
